CREDIT AGREEMENT



Dated as of December 21, 2005

among

A.T. CROSS COMPANY,


as the Borrower,





A.T. CROSS LIMITED ,


as the UK Borrower,





BANK OF AMERICA, N.A.,


as Administrative Agent,
and
L/C Issuer,





BANK OF AMERICA, N.A. (London Branch),


as UK Lender
and
The Other Lenders Party Hereto





 



 

TABLE OF CONTENTS









Section



Page







ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS
...................................................

5

1.01

Defined Terms
.......................................................................................................

5

1.02

Other Interpretive Provisions
................................................................................

29

1.03

Accounting Terms
.................................................................................................

30

1.04

Rounding
...............................................................................................................

30

1.05

Times of Day
..........................................................................................................

30

1.06

Letter of Credit Amounts
.......................................................................................

30

1.07

Conversion of Foreign Currencies
.........................................................................

30

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS ......................................

31

2.01

Committed Loans
...................................................................................................

31

2.02

Borrowings, Conversions and Continuations of Committed Loans
......................

31

2.03

[Reserved]
..............................................................................................................

34

2.04

Letters of Credit
......................................................................................................

34

2.05

[Reserved]
..............................................................................................................

42

2.06

Prepayments
...........................................................................................................

42

2.07

Termination or Reduction of
Commitments...........................................................

43

2.08

Repayment of Loans
...............................................................................................

43

2.09

Interest
....................................................................................................................

43

2.10

Fees
.........................................................................................................................

44

2.11

Computation of Interest and Fees
...........................................................................

44

2.12

Evidence of Debt
....................................................................................................

45

2.13

Payments Generally; Administrative Agent's Clawback
.......................................

45

2.14

Sharing of Payments by Lenders
...........................................................................

47

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY ........................................

48

3.01

Taxes
......................................................................................................................

48

3.02

Illegality
.................................................................................................................

50

3.03

Inability to Determine Rates
..................................................................................

51

3.04

Increased Costs; Reserves on Eurodollar Rate Loans
...........................................

51

3.05

Compensation for Losses
.......................................................................................

53

3.06

Mitigation Obligations; Replacement of Lenders
..................................................

53

3.07

Survival
..................................................................................................................

54

3.08

Required Costs
.......................................................................................................

54

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS ................................

54

4.01

Conditions of Initial Credit Extension
....................................................................

54

4.02

Conditions to all Credit Extensions
........................................................................

56

ARTICLE V.

REPRESENTATIONS AND WARRANTIES
......................................................

56

5.01

Existence, Qualification and Power; Compliance with Laws
................................

57

5.02

Authorization; No Contravention
...........................................................................

57

5.03

Governmental Authorization; Other Consents
.......................................................

57

5.04

Binding Effect
........................................................................................................

57

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event ...

57

5.06

Litigation
................................................................................................................

58

5.07

No Default
..............................................................................................................

59

5.08

Ownership of Property; Liens
................................................................................

59









5.09

Environmental Compliance
............................................................................

59

5.10

Insurance
.........................................................................................................

59

5.11

Taxes
...............................................................................................................

59

5.12

ERISA Compliance
.........................................................................................

59

5.13

Subsidiaries; Equity Interests
..........................................................................

60

5.14

Margin Regulations; Investment Company Act; Public Utility Holding





Company Act
..................................................................................................

60

5.15

Disclosure
.......................................................................................................

61

5.16

Compliance with Laws
...................................................................................

61

5.17

Intellectual Property; Licenses, Etc.
...............................................................

61

ARTICLE VI.

AFFIRMATIVE COVENANTS
....................................................................

61

6.01

Financial Statements
.......................................................................................

62

6.02

Certificates; Other Information
.......................................................................

63

6.03

Notices
............................................................................................................

64

6.04

Payment of Obligations
..................................................................................

65

6.05

Preservation of Existence, Etc
........................................................................

65

6.06

Maintenance of Properties
..............................................................................

65

6.07

Maintenance of Insurance
...............................................................................

66

6.08

Compliance with Laws
...................................................................................

66

6.09

Books and Records
.........................................................................................

66

6.10

Inspection Rights
............................................................................................

66

6.11

Use of Proceeds
..............................................................................................

66

6.12

Additional Guarantors
....................................................................................

67

6.13

Post Closing Deliveries
.......................................................................................................

67

ARTICLE VII.

NEGATIVE COVENANTS
...........................................................................

67

7.01

Liens
...............................................................................................................

67

7.02

Investments
.....................................................................................................

68

7.03

Indebtedness
...................................................................................................

69

7.04

Fundamental Changes
....................................................................................

70

7.05

Dispositions
....................................................................................................

71

7.06

Restricted Payments
.......................................................................................

71

7.07

Change in Nature of Business
........................................................................

72

7.08

Transactions with Affiliates
...........................................................................

72

7.09

Burdensome Agreements
................................................................................

73

7.10

Use of Proceeds
.............................................................................................

73

7.11

Financial Covenants
........................................................................................

73

7.12

Capital Expenditures
.......................................................................................

73

7.13

Anti-Terrorism Law
........................................................................................

74

7.14

Embargoed Person
..........................................................................................

74

7.15

Restriction on Excluded Subsidiaries; Loan Party Assets
..............................

74

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES .................................................

74

8.01

Events of Default
............................................................................................

74

8.02

Remedies Upon Event of Default
....................................................................

76

8.03

Application of Funds
.......................................................................................

77

ARTICLE IX.

ADMINISTRATIVE AGENT
........................................................................

78

9.01

Appointment and Authority
............................................................................

78

9.02

Rights as a Lender
...........................................................................................

78

9.03

Exculpatory Provisions
...................................................................................

78



2



9.04

Reliance by Administrative Agent
..........................................................................

79

9.05

Delegation of Duties
................................................................................................

80

9.06

Resignation of Administrative Agent
......................................................................

80

9.07

Non-Reliance on Administrative Agent and Other Lenders
....................................

81

9.08

[Reserved]
................................................................................................................

81

9.09

Administrative Agent May File Proofs of Claim
.....................................................

81

ARTICLE X.

MISCELLANEOUS
................................................................................................

82

10.01

Amendments, Etc
....................................................................................................

82

10.02

Notices; Effectiveness; Electronic Communication
...............................................

83

10.03

No Waiver; Cumulative Remedies
.........................................................................

85

10.04

Expenses; Indemnity; Damage Waiver
...................................................................

85

10.05

Payments Set Aside
.................................................................................................

87

10.06

Successors and Assigns
...........................................................................................

87

10.07

Treatment of Certain Information; Confidentiality
.................................................

90

10.08

Right of Setoff
.........................................................................................................

91

10.09

Interest Rate Limitation
...........................................................................................

91

10.10

Counterparts; Integration; Effectiveness
.................................................................

91

10.11

Survival of Representations and Warranties
...........................................................

92

10.12

Severability
..............................................................................................................

92

10.13

Replacement of Lenders
.........................................................................................

92

10.14

Governing Law; Jurisdiction; Etc
...........................................................................

93

10.15

Waiver of July Trial
................................................................................................

94

10.16

USA PATRIOT Act Notice
....................................................................................

94

10.17

ENTIRE AGREEMENT
........................................................................................

94

10.18

Judgment Currency
.................................................................................................

94

ARTICLE XI.

RATIFICATION
.....................................................................................................

95

SIGNATURES
.....................................................................................................................................

S-1

3



 

SCHEDULE AND EXHIBIT INDEX

Schedules

Schedule I: Post Closing Deliveries

Schedule 2.01: Commitments And Applicable Percentages

Schedule 5.05: Supplement To Interim Financial Statements

Schedule 5.06: Litigation

Schedule 5.13: Subsidiaries And Other Equity Investments

Schedule 5.17: Intellectual Property Matters

Schedule 7.01: Existing Liens

Schedule 7.02: Investments

Schedule 7.03: Existing Indebtedness

Schedule 10.02: Administrative Agent's Office; Certain Addresses For Notices

Schedule 10.06: Processing And Recordation Fees

Exhibits

Exhibit A-1: Form of Committed Loan Notice

Exhibit A-2: Form of Eurocurrency Loan Notice

Exhibit D: Form of Notes

Exhibit E: Form of Compliance Certificate

Exhibit F: Form of Assignment and Assumption

Exhibit G: Form of Guaranty

CREDIT AGREEMENT

This CREDIT AGREEMENT ("Agreement") is dated as of December 21, 2005, among A.
T. CROSS COMPANY, a Rhode Island corporation having an address at One Albion
Road, Lincoln, Rhode Island, 02864 (the "Borrower") as borrower of Committed
Loans, A.T. CROSS LIMITED, a corporation organized under the laws of England and
Wales (company number 1410574) whose registered office is at Concorde House,
Concorde Street, Luton, Bedfordshire, LU2 0JD, ("Cross UK") as borrower of
Eurocurrency Loans, each lender from time to time party hereto (collectively,
together with the UK Lender, the "Lenders") BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer and BANK OF AMERICA, N.A. (London Branch) as
UK Lender.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

4



 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

"ACH Transactions" means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Bank of America, N.A. or its
Affiliates for the account of the Borrower or its Subsidiaries.

"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

"Aggregate Commitments" means the Commitments of all the Lenders providing
Committed Loans to make Committed Loans and the Commitment of the UK Lender to
make Eurocurrency Loans which aggregate Commitments are on the date hereof
Thirty Million Dollars ($30,000,000) which consist of Five Million Dollars
($5,000,000) Dollar Equivalent for Eurocurrency Loans and Twenty-Five Million
Dollars ($25,000,000) for Committed Loans which amount automatically and without
notice or any further action reduces to Fifteen Million Dollars ($15,000,000) on
January 6, 2006, and after such date the Aggregate Commitments shall equal an
aggregate amount of Twenty Million Dollars ($20,000,000) as such amount may be
further reduced as provided herein.

"Agreement" means this Credit Agreement.

"Anti-Terrorism Laws" any laws relating to terrorism or money laundering,
including the Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAX.

"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time. If the commitment of each
Lender to make Loans and the

5



 

obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

"Applicable Margin" shall mean, for each category below, the percentage set
forth under the relevant column heading below:

LLevel

Consolidated Leverage Ratio

Commitment Fee

Applicable Margin for Eurodollar Rate Comitted Loans and for Eurocurrency Loans

Letter of
Credit Fee

Applicable Margin for Base Rate Loans

I

Less than
1.00x

0.25%

1.50%

1.50%

0.00%

II

Greater than
or equal to 1.00x
Less than 1.50x

0.25%

1.75%

1.75%

0.00%

III

Greater than
or equal to 1.50x but less than 2.00x

0.25%

2.00%

2.00%

0.00%

IV

Greater than
or equal to 2.00x

0.25%

2.25%

2.25%

0.00%

For the period commencing on the Closing Date and ending on the third (3rd)
Business Day after the Administrative Agent's receipt, pursuant to Section
6.01(b), of the Officer's Certificate for the Borrower's fiscal quarter ending
March 31, 2006, a per annum percentage equal to that specified for Level III
above, and thereafter as of any date, so long as no Default or Event of Default
exists and is continuing and subject to the terms of this definition, the
applicable per annum percentage set forth above; provided, that if any Default
or Event of Default exists and is continuing the applicable per annum percentage
shall be that specified for Level IV above. Changes in the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the "Adjustment Date") that is three (3) Business Days after the
date on which financial statements are delivered to the Administrative Agent
pursuant to Section 6.01(b) and shall remain in effect until the next change to
be effected pursuant to this paragraph; provided that interest rate reductions
shall become final only on the basis of the Borrower's annual audited financial
statements and (a) in the event that such annual audited financial statements
establish that the Borrower was not entitled to a rate reduction which was
previously granted, the Borrower shall, upon written demand by the
Administrative Agent, repay to the Administrative Agent an amount equal to the
excess of (i) interest at the rate which should have been charged based on such
annual audited financial statement(s) and (ii) the rate

6



 

actually charged on the basis of the Borrower's quarterly financial statement(s)
and (b) in the event that such annual audited financial statements establish the
Borrower was entitled to a rate reduction which was previously not granted, the
Agent shall, upon written demand by the Borrower, apply the excess of (i) the
rate actually charged on the basis of the Borrower's quarterly financial
statement(s) and (ii) interest at the rate which should have been charged based
on such annual audited financial statement(s), to the payment of principal
outstanding; provided, that in the event that the Borrower fails to provide any
financial statements or Officer's Certificate on a timely basis in accordance
with Section 6.01(b), the per annum percentage shall be that specified for Level
IV above until delivered, and any interest rate increase payable as a result
thereof shall be retroactively effective to the date on which the financial
statements or Officer's Certificate, as the case may be, should have been
received by the Administrative Agent in accordance with Section 6.01(b) and the
Borrower shall pay any amount due as a result thereof upon written demand from
the Administrative Agent . In addition, at all times while an Event of Default
shall have occurred and be continuing, the per annum percentage specified in
Level IV above shall apply. Each determination of the Consolidated Leverage
Ratio pursuant to the grid above shall be made in a manner consistent with the
determination thereof pursuant to Section 6.01(b).

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2004,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

7



 

"Bank of America" means Bank of America, N.A. and its successors.

"Bank Product Agreements" means those certain agreements entered into from time
to time by the Borrower or its Subsidiaries in connection with any of the Bank
Products.

"Bank Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or its
Subsidiaries to Bank of America, N.A. or its Affiliates pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that the
Borrower is obligated to reimburse to Administrative Agent or any Lender as a
result of Administrative Agent or such Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Borrower or its Subsidiaries pursuant to the Bank
Product Agreements.

"Bank Products" means any service or facility extended to the Borrower or its
Subsidiaries by Bank of America, N.A., or any Affiliate of Bank of America,
N.A., including: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange agreements or other foreign currency agreements or arrangements.

"Bank Product Reserves" means, as of the date of determination, the amount of
reserves that Agent has established (based upon Bank of America's or its
Affiliate's reasonable determination of the credit exposure in respect of then
extant Bank Products), for Bank Products then provided or outstanding.

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.

"Base Rate Loan" means a Loan that bears interest based on the Base Rate.

"Borrower" has the meaning specified in the introductory paragraph hereto.

"Borrower Materials" has the meaning specified in Section 6.02.

"Borrowing" means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Committed Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01 and in the
case of the Eurocurrency Sublimit, Eurocurrency Loans.

8



 

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, or any Eurocurrency Loan means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.

"Capital Expenditure" means for any period, expenditures by the Borrower and its
Subsidiaries determined on a consolidated basis, that in accordance with GAAP
are or should be included in "property, plant and equipment" or in a similar
fixed asset account on its balance sheet.

"Cash Collateralize" has the meaning specified in Section 2.04(g).

"Cash Equivalents" mean, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody's; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody's; (iv) certificates of deposit or bankers' acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least "adequately
capitalized" (as defined in such regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody's.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

"Change of Control" means an event or series of events by which:

(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire (such right, an "option

9



 

right

"), whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 20% or more of the equity securities other
than Class A Common Stock of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);



(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities
other than Class A Common Stock of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 20% or more of the combined voting power of such securities.

"Charge Over Shares" The Charge Over Shares to be dated on or prior to the
Closing Date, from Cross Europe in favor of the Administrative Agent with
respect to 65% of the share capital of the Foreign Subsidiaries owned by it
other than Cross Germany which shares are not required to be pledged and Cross
UK of which 100% of the shares will be pledged as collateral security for
Committed Loans of each of the Foreign Subsidiaries and Cross UK, each in form
and substance satisfactory to the Lenders and the Agent and all of the share
capital as collateral security for Eurocurrency Loans.

"Class A Common Stock" means Class A Common shares as designated in the
Organizational Documents of the Borrower in effect on the date hereof which
shares are publicly traded on a national securities exchange.

"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

10



 

"Code" means the Internal Revenue Code of 1986.

"Commitment" means, as to each Lender, other than the UK Lender, its obligation
to (a) make Committed Loans to the Borrower pursuant to Section 2.01(a), and (b)
purchase participations in L/C Obligations in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender's name on Schedule 2.01 and as to the UK Lender, to make Eurocurrency
Loans to the Cross UK pursuant to Section 2.01(b) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

"Committed Lender" means, a lender which has a Commitment to make Committed
Loans.

"Committed Loan" has the meaning specified in Section 2.01.

"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a)(i), which, if in
writing, shall be substantially in the form of Exhibit A.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.

"Consolidated Debt Service Coverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date minus (i) income taxes paid in cash by
the Borrower and its Subsidiaries during such period but excluding, without
duplication, for the first quarter of 2006 up to $1,300,000 of income taxes paid
on account of the assessment thereof pursuant to Section 956 of the Code minus
(ii) cash dividends or distributions paid during such period minus (iii) Capital
Expenditures (excluding one time Capital Expenditures relating to the Borrower's
establishing a place of business in China made on or prior to December 31, 2005
not to exceed $1,000,000 and excluding Capital Expenditures made with the
proceeds of insurance received by the Borrower) minus (iv) all payments made for
the redemption, repurchase or other acquisition of any of the capital stock of
the Borrower to (b) (i) Consolidated Interest Charges plus (ii) all principal of
Indebtedness paid during such period (other than voluntary repayments of
principal for such period and other than principal payments made during such
period on the Preexisting Term Loan), including, without limitation, the payment
of the principal component of any payments in respect of Capital Leases.

"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense (iv) any extra ordinary losses (v) restructuring charges up
to $1,000,000 in the aggregate for the Borrower's fiscal year ending
December 31, 2005 and up to $2,000,000 in the aggregate for the Borrower's
fiscal year ending December 31, 2006 (provided any add back for any
restructuring charge shall be taken in the quarter during which such
restructuring charge

11



 

is assessed), (vi) all non-cash expenses associated with the LIFO treatment of
Inventory (vii) non-cash charges related to compensation expense, (viii) without
duplication, for the first quarter of 2006 up to $1,300,000 of income taxes
actually paid on account of the assessment thereof pursuant to Section 956 of
the Code minus (b) the following: (i) any extraordinary gains to the extent
increasing Consolidated Net Income and (ii) all non-cash items increasing
Consolidated Net Income for such period including, without limitation, all
non-cash increases associated with the LIFO treatment of Inventory.

"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

"Consolidated Tangible Net Worth" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders' Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.

12



 

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Costa Del Mar" means Costa Del Mar Sunglasses, Inc., a corporation organized
under the laws of the State of Florida.

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Cross Asia Pacific" means A.T. Cross (Asia Pacific) Ltd., a corporation
organized under the laws of the British Virgin Islands.

"Cross Bermuda" means A.T. Cross Limited, a corporation organized under the laws
of the Republic of Ireland with a seat of management in Bermuda.

"Cross Canada" means A.T. Cross (Canada) Inc., a corporation organized under the
laws of Ontario.

"Cross China" means a wholly-owned Subsidiary of the Borrower which will conduct
its principal business in the Peoples Republic of China.

"Cross Europe" means A.T. Cross Europe Ltd., a corporation organized under the
laws of England and Wales.

"Cross Germany" means A.T. Cross Deutschland, GmbH, a corporation organized
under the laws of Germany.

"Cross Holland" means A.T. Cross Benelux BV, a corporation organized under the
laws of the Netherlands.

"Cross International" means A.T.X. International, Inc., a corporation organized
under the laws of the State of Rhode Island.

"Cross Japan" means Cross Company of Japan Ltd., a corporation organized under
the laws of Japan.

"Cross Retail" means Cross Retail Ventures, Inc., a corporation organized under
the laws of the State of Rhode Island.

"Cross Spain" means A.T. Cross Iberia, S.L., a corporation organized under the
laws of Spain.

13



 

"Cross UK" shall the meaning specified in the introduction paragraph hereto.

"Debenture" means the Debenture dated or to be dated on or prior to the Closing
Date, between Cross UK and the Administrative Agent and in form and substance
satisfactory to the Lenders and the Administrative Agent.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, or a
Eurocurrency Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Margin plus 2% per annum.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

"Dollar" and "$" mean lawful money of the United States.

"Dollar Equivalent" of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in Euro, the equivalent of such amount in Dollars determined by using
the rate of exchange quoted by the UK Lender in London at 11:00 a.m. London
time, on the date of determination, to major banks in London for the spot
purchase in the London foreign exchange market of such amount of Dollars with
Euro, and (c) if such amount is expressed in Sterling, the equivalent of such
amount in Dollars determined by using the rate of exchange quoted by the UK
Lender in London at 11:00 a.m. London time, on the date of determination, to
major banks in London for the spot purchase in the London foreign exchange
market of such amount of Dollars with Sterling.

14



 

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
"Eligible Assignee" shall not include the Borrower or any of the Borrower's
Affiliates or Subsidiaries.

"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal

15



 

under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

"Euro" means the single currency of the Participating Member States.

"Eurocurrency" means Euro or Sterling.

"Eurocurrency Loan(s)" means a loan denominated in Eurocurrency.

"Eurocurrency Loan Notice" means a notice of (a) a Eurocurrency Borrowing or (b)
the continuation of a Eurocurrency Loan pursuant to Section 2.02(a)(ii), which,
if in writing, shall be substantially in the form of Exhibit A.

"Eurocurrency Loan Limit" means a Dollar Equivalent of up to $5,000,000 of
Eurocurrency Loans. The Eurocurrency Loan Limit is part of, and not in addition
to, the Aggregate Commitments.

"Eurocurrency Rate" for any Interest Period with respect to any Eurocurrency
Loan:

(a) the rate per annum equal to the rate determined by the UK Lender to be the
offered rate that appears on page 3750 of the Telerate screen (or any successor
thereto) (or such other page of the Telerate as is customary for the Euro or
Sterling) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Euro (for delivery on the first day of such
Interest Period) if a Euro denominated loan and for deposits in Sterling (for
delivery on the first day of such Interest Period) if a Sterling denominated
loan with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period for a Euro denominated Loan and on the first day of
such Interest Period if a Sterling denominated Loan, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the UK Lender to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Euro (for delivery on the
first day of such Interest Period) if a Euro denominated loan and for deposits
in Sterling (for delivery on the first day of such Interest Period) if a
Sterling denominated loan with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of such Interest Period for a Euro denominated loan and
on the first day of such Interest Period if a Sterling denominated loan, or

16



 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum deter mined by the UK Lender as the rate of
interest at which deposits in Euro or Sterling, as the case may be, for delivery
on the first day of such Interest Period in the same day funds in the
approximate amount of the Eurocurrency Loan being made, continued or converted
by the UK Lender and with a term equivalent to such Interest Period that would
be offered to the UK Lender for the applicable Eurocurrency in the London
interbank Eurocurrency market at its request at approximately 11:00 a.m., London
time, two (2) Business Days prior to such Interest Period for a Euro denominated
loan and on the first day of such Interest Period if a Sterling denominated
loan.

The determination of the Eurocurrency Rate by the UK Lender shall be conclusive
in the absence of manifest error.

"Eurocurrency Reserve Requirements" means for any days as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
Eurocurrency funding (currently referred to as "Eurocurrency liabilities" in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate ("BBA LIBOR"), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the "Eurodollar Rate" for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America's London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

"Eurodollar Rate Committed Loan" means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

"Eurodollar Rate Loan" means a Eurodollar Rate Committed Loan.

"Event of Default" has the meaning specified in Section 8.01.

"Excluded Subsidiaries" means Cross Bermuda, Cross Spain, Cross Canada, Cross
Holland and Cross Germany.

17



 

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

"Executive Order" means Executive Order No. 13224 (effective September 24,
2001).

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"Foreign Subsidiary" any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting

18



 

Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.

"Guarantors" means, collectively, Cross International, Costa Del Mar and Cross
Retail and in the case of the Borrower's guaranty of the obligations of Cross
UK, the Borrower.

"Guaranty" means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

19



 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Indemnitees" has the meaning specified in Section 10.04(b).

"Information" has the meaning specified in Section 10.07.

"Intangible Assets" means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

20



 

 

"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
or a Eurocurrency Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date.

"Interest Period" means as to each Eurodollar Rate Loan, and each Eurocurrency
Loan the period commencing on the date such Eurodollar Rate Loan or Eurocurrency
Loan, as the case may be, is disbursed or converted to or continued as a
Eurodollar Rate Loan or a Eurocurrency Loan, as the case may be, and ending on
the date one, two, three or six months thereafter, as selected by the Borrower
in its Committed Loan Notice or Eurocurrency Loan Notice, as the case may be,
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, or a Eurocurrency Loan such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan or a Eurocurrency
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower's
internal controls over financial reporting, in each case as described in the
Securities Laws.

"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

"IP Rights" has the meaning specified in Section 5.17.

"IRS" means the United States Internal Revenue Service.

21



 

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or in favor the L/C Issuer and relating
to any such Letter of Credit.

"Judgment Currency" has the meaning specified in Section 10.18.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.

"Lender" means the Committed Lenders, the L/C Issuer and the UK Lender.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

"Letter of Credit" means any standby letter of credit issued hereunder. A Letter
of Credit may be a commercial letter of credit or a standby letter of credit.

22



 

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

"Letter of Credit Fee" has the meaning specified in Section 2.04(i).

"Letter of Credit Sublimit" means an amount equal to

$3,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.



"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

"Loan" means an extension of credit by a Lender to the Borrower under Article II
which may be either a Committed Loan or a Eurocurrency Loan.

"Loan Documents" means this Agreement, each Note, each Issuer Document, the
Guaranty, the Security Documents, the Negative Pledge and each other agreement,
document or instrument executed by the Borrower or any of its Subsidiaries in
connection therewith as each may be amended, modified or supplemented from time
to time.

"Loan Parties" means, collectively, the Borrower and each Guarantor.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

"Maturity Date" means December 20, 2007, unless sooner due and payable after
acceleration or otherwise.

"Moody's" means Moody's Investor Services, Inc.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"Negative Pledge" means the negative pledge dated or to be dated on or prior to
the Closing Date between the Borrower and the Administrative Agent and in form
and substance

23



 

satisfactory to the Lenders and the Administrative Agent regarding certain real
property having an address at One Albion Road, Lincoln, Rhode Island to be
recorded with the real estate records with the applicable Registry of Deeds.

"Note" means a promissory note made by the Borrower and/or Cross UK (as
applicable) in favor of a Lender evidencing Loans made by such Lender,
substantially in the form of Exhibit D.

"Obligations" means all advances to, and all debts, liabilities, obligations,
covenants and duties of, and all unpaid principal of and interest due from any
Loan Party and Cross UK arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, including without limitation, any
Reimbursement Obligation and any obligation under any Specified Swap Agreement
or any other document made, delivered or given in connection herewith or
therewith (including all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender) under the Loan Documents and any indemnities
or other reimbursement obligations contained in any of the Loan Documents,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Cross UK or any Affiliate thereof under any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and all Bank Product Obligations.

"Off-Balance Sheet Liabilities" means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called "synthetic,"
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing).

24



 

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

"Outstanding Amount" means (i) with respect to Committed Loans, including,
without limitation, Eurocurrency Loans, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans, including, without limitation, Eurocurrency
Loans, as the case may be, occurring on such date; and (ii) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

"Participant" has the meaning specified in Section 10.06(d).

"Participating Member States": means the member states of the European
Communities that adopt or have adopted the Euro as their lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

"Platform" has the meaning specified in Section 6.02.

25



 

"Post Closing Deliveries" shall have the meaning specified in Schedule I
attached hereto.

"Preexisting Term Loan" means that certain term loan evidenced by that certain
promissory note dated June 20, 2003 in the original principal amount of
$9,000,000 made by the Borrower and Cross International naming the Fleet
Precious Metals, Inc., as payee.

"Register" has the meaning specified in Section 10.06(c).

"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Request for Credit Extension" means (a) with respect to a Borrowing which is
not a Eurocurrency Loan, conversion or continuation of Committed Loans, a
Committed Loan Notice, (b) with respect to a Borrowing which is a Eurocurrency
Loan, or continuation of a Eurocurrency Loan, a Eurocurrency Loan Notice and (c)
with respect to an L/C Credit Extension, a Letter of Credit Application.

"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments (and so long as Bank of America London
Branch is the UK Lender their Commitment will be added to the Bank of America
Commitment for purposes of determinations among the Lenders) or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender's risk participation and funded
participation in L/C Obligations being deemed "held" by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity

26



 

Interest, or on account of any return of capital to the Borrower's stockholders,
partners or members (or the equivalent Person thereof).

"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

"Security Agreements" the several Security Agreements dated or to be dated on or
prior to the Closing Date as amended, modified or supplemented from time to
time, including, without limitation, those amended and restated as of March 1,
2006, and those subsequently executed in accordance with Section 6.12, between
the Borrower and its wholly owned Domestic Subsidiaries and the Administrative
Agent and in form and substance satisfactory to the Lenders and the
Administrative Agent.

"Security Documents" the Guaranties, the Security Agreements, the Patent
Assignments, the Trademark Assignments, the Debenture, the Charge over Shares,
and the Stock Pledge Agreements, and any other documents or instruments from
time to time securing any of the Obligations or evidencing such security.

"Shareholders' Equity" means, as of any date of determination, consolidated
shareholders' equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

"S&P" means Standard & Poor's Ratings Group, a division of The McGraw Hill
Corporation.

"Specified Swap Agreement" means any Swap Contract entered into by the Borrower
or ay of its Subsidiaries and any Lender or any Affiliate thereof.

"Sterling" means pounds sterling as lawful currency of the United Kingdom of
Great Britain and Northern Ireland.

"Stock Pledge Agreement" means the Stock Pledge Agreement dated or to be dated
on or prior to the Closing Date, between the Borrower and the Administrative
Agent and in form and substance satisfactory to the Lenders and the
Administrative Agent which shall include a pledge of 100% of the capital stock
of all Domestic Subsidiaries and of 66% of the capital stock of all Foreign
Subsidiaries except for Cross Canada, Cross Spain and the Wholly-Owned
Subsidiary of the Borrower organized in the Netherlands.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests

27



 

having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a
Subsidiary or Subsidiaries of the Borrower.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Threshold Amount" means $500,000.

"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

28



 

"Type" means a Base Rate Loan or a Eurodollar Rate Loan.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

"UK Lender" means the Bank of America, N.A. (London Branch) and any replacement
or successor therefor which has a Commitment to make Eurocurrency Loans
hereunder.

"United States" and "U.S." mean the United States of America.

"Unreimbursed Amount" has the meaning specified in Section 2.04(c)(i).

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

29



 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.



(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).



1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07 Conversion of Foreign Currencies.

(a) Consolidated Leverage Ratio. For purposes of calculating the Consolidated
Leverage Ratio, any Indebtedness denominated in any currency other than Dollars
shall be


30



 

calculated using the Dollar Equivalent thereof as of the date of the applicable
statements on which such Indebtedness is reflected.

(b) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby (whether to determine compliance
with any covenants specified herein or otherwise), and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its reasonable discretion
or upon the reasonable request of any Lender, L/C Issuer or the UK Lender.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Subject to the terms and conditions set forth herein, each Lender with a
Commitment to make Committed Loans severally agrees to make loans to the
Borrower (such loans to the Borrower collectively referred to as a "Committed
Loan") as provided in Section 2.01(a) from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Commitment; provided, however, that
after giving effect to any Borrowing for a Committed Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments for Committed Loans, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender's Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender's Commitment for Committed Loans.
Within the limits of each Lender's Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay under Section 2.06, and reborrow under this Section 2.01(a). Committed
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(b) Subject to the terms and conditions set forth herein, the UK Lender agrees
to make Eurocurrency Loans to Cross UK as provided in Section 2.01(b) from time
to time, on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the UK Lender's Commitment;
provided however, that after giving effect to any Borrowing for a Eurocurrency
Loan, the Total Outstandings shall not exceed the Eurocurrency Loan Limit.
During the Availability Period, and, subject to the terms and conditions hereof,
the Borrower agrees that Cross UK may borrow under this Section 2.01(b), prepay
under Section 2.06 and reborrow under this Section 2.01(b).

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) (i) Each Borrowing other than in Eurocurrency, each conversion of Committed
Loans from one Type to the other, and each continuation of Eurodollar Rate
Committed Loans shall be made upon the Borrower's irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date

31



 

of any Borrowing of, conversion to or continuation of Eurodollar Rate Committed
Loans or of any conversion of Eurodollar Rate Committed Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Committed Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of "Interest
Period", the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Committed Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(ii) Each Borrowing in Eurocurrency and each continuation of a Borrowing in
Eurocurrency shall be made upon the Cross UK's irrevocable notice to the
Administrative Agent appropriately completed and signed by a Responsible Officer
of Cross UK. Such notice may not be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. London Time (i)
five Business Days prior to the requested date of any Borrowing of, or
continuation of any Eurocurrency Loans. Each Borrowing of or continuation of
Eurocurrency Loans shall be in a principal amount of $500,000 or a whole
multiple of $250,000 in excess thereof. Each Eurocurrency Loan Notice shall
specify (i) whether Cross UK is requesting a Eurocurrency Loan, or a
continuation of a Eurocurrency Loan, (ii) the requested date of the Borrowing or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Eurocurrency Loans to be borrowed or continued, and (iv) the
duration of the Interest Period with respect thereto. If Cross UK fails to give
a timely written notice requesting a continuation, then the applicable
Eurocurrency Loans shall have an Interest

32



 

Period of one month. If Cross UK requests a Borrowing of, or continuation of
Eurocurrency Loans in any such Eurocurrency Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) (i) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing for a
Committed Loan each Lender shall make the amount of its Committed Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

(ii) Following receipt of a Eurocurrency Loan Notice, the UK Lender shall
subject to satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01) make the
amount of its Eurocurrency Loan available to Cross UK either by (i) crediting an
account of Cross UK on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds.

(c) (i) Except as otherwise provided herein, a Eurodollar Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Committed Loan. During the existence of a Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Committed
Loans without the consent of the Required Lenders.

(ii) Except as otherwise provided herein, a Eurocurrency Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Loan. During the existence of a Default no Eurocurrency Loans may be requested.

(d) (i) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Committed Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

33



 

(ii) The UK Lender shall promptly notify Cross UK of the interest rate
applicable to any Interest Rate Period for Eurocurrency Loans upon determination
of such interest rate.

(e) After giving effect to all Borrowings, conversions of Committed Loans from
one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than five

Interest Periods in effect with respect to Committed Loans. After giving effect
to all Eurocurrency Loans and all continuations thereof, there shall not be more
than three Interest Periods in effect with request to Eurocurrency Loans.



2.03 [Reserved]

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.04, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the amount set forth in
Section 2.01(a) will not be exceeded and (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Letters of Credit issued hereunder shall be denominated
in Dollars.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

34



 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) a default of any Lender's obligations to fund under Section 2.04(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer's risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

35



 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender's Applicable Percentage times the amount of such
Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

36



 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount of such
Lender's Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent's Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender's payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender's obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any

37



 

circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender's
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

38



 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders,

39



 

as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.04(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer's willful misconduct or gross negligence or the L/C
Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.06 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.04, Section 2.06

and Section 8.02(c), "Cash Collateralize" means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.



(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the

40



 

 

"Letter of Credit Fee") (i) for each commercial Letter of Credit equal to the
Applicable Margin per annum times the daily amount available to be drawn under
such Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Margin times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Margin during any quarter, the daily
amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in an amount mutually agreeable to the Borrower and the L/C Issuer with
respect to each Letter of Credit computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower's business derives substantial benefits from the businesses of such
Subsidiaries.

41



 

2.05 [Reserved].

2.06 Prepayments.

(a) (i) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

(ii) Cross UK may, upon notice to the UK Lender, at any time or from time to
time voluntarily prepay Eurocurrency Loans, in whole or in part, without premium
or penalty, provided that (i) such notice must be received by the UK Lender not
later than 11:00 a.m. and shall specify the date and the amount of such
prepayment (A) three Business Days prior to any date of prepayment; (ii) any
prepayment shall be in a principal amount of $500,000 or a whole multiple of
$250,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding; provided, further that that if a Eurocurrency Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, Cross
UK shall also pay any amounts owing pursuant to Section 3.05. If any such Notice
of Prepayment is given, the amount specified in such Notice of Prepayment shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid.

(b) If for any reason the Total Outstandings of Committed Loans at any time
exceed the Aggregate Commitments for Committed Loans then in effect, the
Borrower will immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(b) unless after the prepayment in full of the
Committed Loans the Total Outstandings exceed the Aggregate Commitments for
Committed Loans then in effect.

(c) If for any reason, including, without limitation fluctuation in currency
rates at any time, the Total Outstandings of Eurocurrency Loans at any time
exceed the Dollar Equivalent of $5,000,000, then Cross UK will immediately
prepay Eurocurrency Loans in an aggregate amount equal to such excess.

42



 

2.07 Termination or Reduction of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $250,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments or
the Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments,
such Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.08 Repayment of Loans.

The Borrower shall repay to the Lenders, which have made Committed Loans, on the
Maturity Date the aggregate principal amount of Committed Loan outstanding on
such date which are not Eurocurrency Loans, and the Borrower and Cross UK shall
repay to the UK Lender on the Maturity Date the aggregate amount of Eurocurrency
Loans outstanding on such date.

2.09 Interest.

(a) (i) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin.

(ii) Subject to the provisions of subsection (b) below, each Eurocurrency Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Margin.

(b) (i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required

43



 

Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Committed Loans and all its other Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Upon the request of the UK
Lender, while any Event of Default exists, Cross UK shall pay interest on the
principal amount of all outstanding Eurocurrency Loans and all of its other
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees.

In addition to certain fees described in subsections (i) and (j) of Section
2.04:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Margin times the actual daily amount by
which the Aggregate Commitments for all Committed Loans and Eurocurrency Loans
exceed the sum of (i) the Outstanding Amount of all Committed Loans plus (ii)
the Outstanding Amount of Eurocurrency Loans plus (iii) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Margin during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect.

(b) Other Fees. The Borrower shall pay to the Administrative Agent $75,000 on
the Closing Date as a closing fee, which amount shall be fully earned on the
Closing Date and shall not be refundable for any reason whatsoever.

2.11 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of interest for Eurocurrency Loans

44



 

denominated in Sterling shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.13 Payments Generally; Administrative Agent's Clawback.

(a) General. All payments to be made by the Borrower and Cross UK shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower and Cross UK hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
Administrative Agent's Office in Dollars and in immediately available funds not
later than 2:00 p.m. Boston time on the date specified herein and in the case of
Eurocurrency Loans, to the UK Lender at the UK Lender's office in the Dollar
Equivalent of the applicable Eurocurrency in immediately available funds not
later than 2:00 p.m. London time on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like

45



 

funds as received by wire transfer to such Lender's Lending Office. All payments
received by the Administrative Agent or the UK Lender, respectively, after 2:00
p.m. Boston or London time, respectively, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower or Cross UK shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing of Committed Loans available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing of Committed Loans to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Committed Loan included in such Borrowing of Committed Loans. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at

46



 

the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans or Eurocurrency Loans made by it, or the participations in
L/C Obligations held by it resulting in such Lender's receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

47



 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or Cross UK hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower or Cross
UK shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender, the L/C Issuer or the UK Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or Cross UK shall make such deductions
and (iii) the Borrower or Cross UK shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower or Cross UK shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower and Cross UK shall indemnify
the Administrative Agent, each Lender, the L/C Issuer and the UK Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender, the L/C Issuer or the UK Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, the L/C Issuer (with a copy to the Administrative Agent )
or the UK Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, the L/C Issuer
or the UK Lender, shall be conclusive absent manifest error.

48



 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Cross UK to a Governmental
Authority, the Borrower or Cross UK shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

49



 

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality.

If any Lender of, including without limitation, the UK Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office or the UK
Lender to make, maintain or fund Eurodollar Rate Loans or Eurocurrency Loans,
respectively, or to determine or charge interest rates based upon the Eurodollar
Rate or the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender or the UK Lender to
purchase or sell, or to take deposits of, Dollars, Euros or Sterling, as the
case may be, in the London interbank market, then, on notice thereof by such
Lender or the UK Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Committed Loans or the UK
Lender to make any Eurocurrency Loans shall be suspended until such Lender or
the UK Lender, as the case may be, notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans or
upon demand from the UK Lender prepay all such Eurocurrency Loans either on the
last day of the Interest Period therefor, if the UK Lender may lawfully continue
to maintain such Eurocurrency Loans to such day, or immediately, if the UK
Lender may not lawfully continue to maintain such Eurocurrency Loan. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.



50



 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Committed Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit,compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer or the UK Lender;

(ii) subject any Lender, the L/C Issuer or the UK Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, any Eurodollar Rate Loan or the UK Lender
made by it, or change the basis of taxation of payments to such Lender, the L/C
Issue or the UK Lender in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender or the L/C Issuer); or

(iii) impose on any Lender, the L/C Issuer or the UK Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or the UK Lender to maintain any Eurocurrency
Loan, or to increase the cost to such Lender or the UK Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer or

51



 

the UK Lender , the Borrower will pay to such Lender or the L/C Issuer or the UK
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issue or the UK Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer or the UK Lender
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender's or the L/C Issuer's holding
company or the UK Lender, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender's or the L/C
Issuer's capital or on the capital of such Lender's or the L/C Issuer's holding
company or the UK Lender, if any, as a consequence of this Agreement, the
Commitments of such Lender or the UK Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender or the UK Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding company or
the UK Lender could have achieved but for such Change in Law (taking into
consideration such Lender's or the L/C Issuer's policies and the policies of
such Lender's or the L/C Issuer's holding company with respect to capital
adequacy) or the UK Lender, then from time to time the Borrower will pay to such
Lender or the L/C Issuer or the UK Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender's or the L/C Issuer's holding company or the UK Lender for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
or the UK Lender setting forth the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company or the UK Lender, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the L/C Issuer or the UK Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer or the UK Lender to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender's or the
L/C Issuer's or the UK Lender's right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer or
the UK Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the L/C Issuer or the UK Lender, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the L/C Issuer's or the UK Lender's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans or Eurocurrency Loans. The Borrower shall
pay to each Lender, as long as such Lender or the UK Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan or Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender or the UK Lender (as determined
by such

52



Lender or the UK Lender in good faith, which determination shall be conclusive),
which shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 days' prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender or the UK Lender. If a Lender or the UK Lender fails to give notice 10
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) or the UK
Lender from time to time, the Borrower and, if relating to a Eurocurrency Loan,
Cross UK, jointly and severally with the Borrower, shall promptly compensate
such Lender or the UK Lender for and hold such Lender or the UK Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan or a Eurocurrency Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower and, if relating to a Eurocurrency Loan, Cross UK, jointly and
severally with the Borrower, shall also pay any customary administrative fees
charged by such Lender and the UK Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders or
the UK Lender under this Section 3.05, each Lender and the UK Lender shall be
deemed to have funded each Eurodollar Rate Committed Loan on the Eurocurrency
Loan, as the case may be, made by it at the Eurodollar Rate

on the Eurocurrency Rate, as the case may be, for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Committed Loan or such Eurocurrency Loan was in fact so funded.



3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any

53



Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival.

All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

3.08 Required Costs.

Cross UK shall pay to the UK Lender, upon demand all UK Mandatory Bank of
England costs and charges and all FSA Costs customarily charged or assessed by
the UK Lender for commercial loans of the character provided herein.


ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions

4.01 Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender, including without limitation,
the UK Lender, to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of the Loan Documents, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
and a Note executed by Cross UK in favor of the UK Lender;

54



(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each of its Subsidiaries is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v) a favorable opinion of Edwards Angell Palmer and Dodge, LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent addressing such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since June 30,
2005 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; and (C) a calculation of the
Consolidated Leverage Ratio as of the last day of the fiscal quarter of the
Borrower most recently ended prior to the Closing Date;

(viii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on September 30, 2005, signed by a Responsible
Officer of the Borrower;

(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the UK Lender or the Required Lenders
reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

55



 

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Committed Loans) is subject
to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party

contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.



(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the UK Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:



56



 

5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party and Cross UK of each
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person's Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. Each
Loan Party and each Subsidiary thereof

is in compliance with all Contractual Obligations referred to in clause (b)(i),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.



5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party or Cross UK of this Agreement or any other
Loan Document.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party and Cross UK that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party and Cross UK, enforceable against each Loan Party that is party thereto in
accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the

57



 

date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheet

of the Borrower and its Subsidiaries dated September 30, 2005, and the related
consolidated and consolidating statements of income or operations, shareholders'
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.



(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.

(e) The consolidated operating budget which shall have included without
limitation a consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions the Borrower believes were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower's best
estimate of its future financial performance.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect provided, the
Borrower is involved in the litigation set forth on Schedule 5.06 which, if
adversely determined, could not reasonably be expected to have a Material
Adverse Effect.



58



 

5.07 No Default.

Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

Each of the Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance.

The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that

such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



5.10 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

5.11 Taxes.

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12 ERISA Compliance.

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under

59



 

Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) except as disclosed on Schedule 5.12(c) no Pension Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

5.13 Subsidiaries; Equity Interests.

The Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens. The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in the Borrower have been
validly issued, and are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a "holding company," or a "subsidiary company" of a "holding company," or
an "affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company," within the meaning

60



 

 

of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an "investment company" under the Investment Company Act of
1940.

5.15 Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, "IP
Rights") that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the best
knowledge of the Borrower, no material slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:



61



 

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated and consolidating balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
shareholders' equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any "going concern" or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an attestation report of such Registered Public Accounting
Firm as to the Borrower's internal controls pursuant to Section 404 of
Sarbanes-Oxley, if applicable, expressing a conclusion to which the Required
Lenders do not reasonably object, and such consolidating statements to be
certified by a Responsible Officer of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, shareholders' equity and
cash flows for such fiscal quarter and for the portion of the Borrower's fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders' equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by a
Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries; and

(c) as soon as available, but in any event at least 30 days after the end of
each fiscal year of the Borrower, a consolidated operating budget which shall
include, without limitation, a consolidated and consolidating forecasted balance
sheet and statements of income and cash flows of the Borrower and its
Subsidiaries on a monthly basis, prepared on a basis consistent with the budget
delivered by the Borrower to its Board of Directors and consistent with past
practice or otherwise in form satisfactory to the Administrative Agent. .



62



 

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; and

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the

63



 

Borrower's website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower's behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on IntraLinks or another similar
electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
"Public Lender"). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC," the Borrower shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked "PUBLIC" are permitted to be made available
through a portion of the Platform designated "Public Investor;" and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked "PUBLIC" as being suitable only for posting on a portion of the
Platform not designated "Public Investor."

6.03 Notices.

Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any

64



 

Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

and



(e) of the occurrence of any Internal Control Event

.



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.



65



 

6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons

and providing for not less than 30 days' prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.



6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender

(a) to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, as often as may be reasonably desired, and

(b) to conduct commercial finance exams twice during each fiscal year, all at
the expense of the Borrower and at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower; provided, that so long as
a Default or Event of Default exists and is continuing the Administrative Agent
may conduct commercial finance exams as frequently as the Administrative Agent
determines; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice,

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document.



66



 

6.12 Additional Guarantors.

Notify the Administrative Agent at the time that any Person becomes a Domestic
Subsidiary, and promptly thereafter (and in any event within [30] days), cause
such Person to (a) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

6.13 Post Closing Deliveries.

On or before May 1, 2006 , the Borrower shall deliver the Post Closing
Deliveries to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.


ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

67



 

(e) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods.

7.02 Investments.

Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Borrower in any wholly-owned Guarantor and Investments of
any wholly-owned Guarantor in the Borrower or in another wholly-owned Guarantor;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) intercompany Investments by any Loan Party in any other Loan Party;

68



 

(g) intercompany Investments after the date hereof by any Loan Party in any
Foreign Subsidiary other than Cross China and the Excluded Subsidiaries, in an
aggregate amount of up to $550,000 during any fiscal year;

(h) Investments in Cross China made prior to December 21, 2005 consisting of up
to, in the aggregate, $250,000 in cash and $3,750,000 book value of equipment
located in China;

(i) Investments in Cross China, in addition to those permitted in (h)
immediately preceding, (A) for Equipment, in an aggregate amount of up to
$1,750,000, which Investments may be made by contributing cash to enable Cross
China to purchase the Equipment or by contributing the Equipment directly to
Cross China, such Equipment contributed directly to Cross China to be valued at
the purchase price therefor, and (B) for working capital, and not for the
acquisition of Equipment, in an aggregate amount of up to $500,000, in the case
of (A) and (B) for each of the Borrower's fiscal years 2006 and 2007; or

(j) Investments on the date hereof set forth on Schedule 7.02.

7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary or
any other Guarantor;

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a "market view;" and (ii) such Swap
Contract does not

69



 

contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(e) Indebtedness of the Borrower or any Guarantor in respect of capital leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$500,000;

(f) Indebtedness of any Foreign Subsidiary, other than an Excluded Subsidiary,
in respect of capital leases and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $500,000;

(g) Indebtedness owing from any Loan Party to any other Loan Party; provided
that any indebtedness to any Loan Party is subordinated on terms and conditions
satisfactory to the Administrative Agent in right of payment to all Indebtedness
of the Loan Parties under the Loan Documents;

(h) Indebtedness from Cross Japan to Cross Bermuda to Cross UK in an aggregate
principal amount not to exceed $3,100,000 as such principal amount is reduced by
prepayments thereof, provided that the promissory note evidenced such
Indebtedness is pledged to and delivered to the Administrative Agent by Cross UK
and no reborrowings are permitted thereunder; and

(i) unsecured Indebtedness of the Borrower or any Guarantor in an aggregate
principal amount not to exceed $500,000 at any time outstanding.

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary Guarantor is
merging with another Subsidiary, the wholly-owned Subsidiary Guarantor shall be
the continuing or surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary Guarantor, then the transferee must either be the Borrower or a
wholly-owned Subsidiary Guarantor.

(c) any Excluded Subsidiary, at the Borrower's option, may be wound up and
dissolved;

70



 

(d) any Foreign Subsidiary other than Cross UK may be merged, consolidated or
amalgamated into any other Foreign Subsidiary other than Cross UK or an Excluded
Subsidiary; and

(e) any Excluded Subsidiary may (i) be merged with or into any other Subsidiary
of the Borrower provided that the Excluded Subsidiary is not the surviving
entity or (ii) make a Disposition of its assets to any other Subsidiary of the
Borrower pursuant to a transaction of liquidation or dissolution.

7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;

(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) in any
fiscal year shall not exceed $500,000;

(h) Disposition by the Borrower prior to December 21, 2005 of up to $3,750,000
book value of equipment to Cross China;

(i) Dispositions of Equipment by the Borrower having aggregate value of up to
$1,750,000 minus the amount of cash the Borrower provides to Cross China as an
Investment to enable Cross China to purchase Equipment directly as permitted
under Section 7.02(h), for each of the Borrower's fiscal year 2006 and 2007;

(j) Disposition of the Capital Stock of any Excluded Subsidiary; and

71



 

(k) Disposition by the Borrower of accounts receivable from Cross Japan, Cross
Asia Pacific and Cross UK as account debtors to Cross Bermuda provided that such
accounts receivable are sold at par or at a discount of no more than 5%.

provided

, however, that any Disposition pursuant to clauses (a) through (k) shall be for
fair market value.



7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in a Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made, provided that Cross UK may not
make any Restricted Payments;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person provided such Equity Interests are pledged to the
Administrative Agent so that the Administrative Agent has at all times a pledge
of 100% of the issued and outstanding Equity Interests of each Guarantor and 66%
of the issued and outstanding Equity Interests of all Foreign Subsidiaries other
than the Excluded Subsidiaries;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d) so long as no Default or Event of Default has occurred and is continuing and
no Default or Event of Default would be caused after giving effect to such
redemption, the Borrower may redeem its capital stock pursuant to a program to
be approved by the Required Lenders in their sole discretion.

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm's length transaction with a Person other than an Affiliate,
provided, however, any Foreign Subsidiary may not enter into a transaction with
the

72



 

Borrower or any Guarantor unless expressly permitted in Section 7.01 through
Section 7.07 hereof.

7.09 Burdensome Agreements.

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $47,000,000, (ii) an amount equal to 50%
of the Consolidated Net Income earned in each full fiscal quarter ending after
December 31, 2005 (with no deduction for a net loss in any such fiscal quarter)
and (iii) an amount equal to 50% of the aggregate increases in Shareholders'
Equity of the Borrower and its Subsidiaries after the date hereof by reason of
the issuance and sale of Equity Interests of the Borrower or any Subsidiary
(other than issuances to the Borrower or a wholly-owned Subsidiary), including
upon any conversion of debt securities of the Borrower into such Equity
Interests.

(b) Consolidated Debt Service Ratio. Permit the Consolidated Debt Service
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.50:1.00.

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of the Borrower to be greater
than 2.50:1.00.

7.12 Capital Expenditures.

Make or become legally obligated to make any Capital Expenditure in respect of
the purchase or other acquisition of any fixed or capital asset (excluding
normal replacements and maintenance which are properly charged to current
operations), except for capital expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and the Guarantors in excess of
$7,000,000 during each fiscal year; provided that the Borrower and the Guarantor
shall not make Capital Expenditures in excess of $4,000,000 for any asset or
assets which are or will be located outside of the United States provided,
further, that so long as no Default has occurred and is continuing or would
result

73



 

from such expenditure, any portion of any amount set forth above, if not
expended in the fiscal year for which it is permitted above, may be carried over
for expenditure in the next following fiscal year.

7.13 Anti-Terrorism Law.

Knowingly, with the intent to violate the Executive Order or any other
Anti-Terrorism Law, (i) conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in Section 7.14, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interest in property prohibited pursuant to the
Executive Order or any other Anti-Terrorism Law, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

7.14 Embargoed Person.

Cause or permit (a) any of the funds or properties of the Loan Parties or any of
their Subsidiaries that are used to repay the Loans to constitute property of,
or be beneficially owned directly or indirectly by, any person subject to
sanctions or trade restrictions under United States law ("Embargoed Person" or
"Embargoed Persons") that is identified on (1) the "List of Specially Designated
Nationals and Blocked Persons" maintained by OFAC and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. SS 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law, or the Loans made by the Lenders or the UK
Lender would be in violation of a Requirement of Law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(b) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law
or the Loans are in violation of a Requirement of Law.

7.15 Restriction on Excluded Subsidiaries; Loan Party Assets.

(a) If an Excluded Subsidiary, shall not engage in any business other than in
incidental sales of Inventory of the Borrower and its Subsidiaries.

(b) Remove from the United States, without making a Disposition permitted
hereunder, any assets in excess of equipment having a book value of, in the
aggregate, $500,000 in any fiscal year.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

74



 

(a) Non-Payment. The Borrower or any other Loan Party or Cross UK fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or 6.13 or Article VII

; or



(c) Other Defaults. Any Loan Party or Cross UK fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party or Cross UK herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator,


75



 

rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

76



 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided

, however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.



8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First

, to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;



Second

, to payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal, interest and Letter of Credit Fees)
payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer (including
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) and the UK Lender and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;



Third

, to payment of that portion of the Obligations constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders, the L/C Issuer and the UK Lender in
proportion to the respective amounts described in this clause Third payable to
them;



77



 

Fourth

, to payment of that portion of the Obligations constituting unpaid principal of
the Loans and L/C Borrowings, ratably among the Lenders, the L/C Issuer and the
UK Lender in proportion to the respective amounts described in this clause
Fourth held by them;



Fifth

, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and



Last

, the balance, if any, after all of the Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise required by Law.



Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

78



 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume

79



 

that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

80



 

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 [Reserved]

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.



81



 

ARTICLE X
MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Aggregate Commitments hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause [(iv)][(v)] of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; [or]

(f) change any provision of this Section or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the

82



 

Commitment of such Lender may not be increased or extended

without the consent of such Lender.



10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to the UK Lender, to the address, telecopier number, electronic mail
address or telephone number specified on Schedule 10.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

83



 

(c) The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower's or
the Administrative Agent's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the UK Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the L/C Issuer. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and UK Lender Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.



84



 

10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party

85



 

or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer and the UK Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.



86



 

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection and (b), participations in L/C Obligations) at
the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal

87



 

outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
10.06, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The

88



 

entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrower and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations) owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

89



 

(g) Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.



90



 

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower

or such Loan Party may be contingent or unmatured or are owed to a branch or
office of such Lender or the L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.



10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature

91



 

page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

92



 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS
SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
MASSACHUSETTS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN

93



 

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

10.17 Entire Agreement.

This Agreement and the other Loan Documents represent the final agreement AMONG
the parties and may not be contradicted by evidence of prior, contemporaneous,
or subsequent oral agreements of the parties. There are no unwritten oral
agreements AMONG the parties.

10.18 Judgment Currency.

For the purposes of obtaining judgment in any court it is necessary to convert a
sum due hereunder in Dollars, in Euro or in Sterling into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which

94



 

the accordance with normal banking procedures the Administrative agent could
purchase Dollars or Euro or Sterling, as the case may be, with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m., Boston time, the Business Day preceding that on which final judgment
is given for the purchase of Dollars, Euro or Sterling for delivery two (2)
Business Days thereafter. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent, the UK Lender or any other Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the "Judgment Currency") other than that in which shall sum is
denominated in accordance with the applicable provisions of this Agreement (the
"Agreement Currency"), but discharged only to the extent that on the Business
Day following receipt by the Administrative Agent of any sum adjusted to be so
due in the Judgment Currency, the Administrative Agent may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or UK Lender in the Agreement
Currency, the Borrower agrees, as a separate obligating and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such lost.


ARTICLE XI.
RATIFICATION

This Agreement and all of the other Loan Documents, as amended, are hereby
ratified and confirmed and remain in full force and effect.

95



IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed as of the date
first above written.



 

A.T. CROSS COMPANY

 

By: KEVIN F. MAHONEY

 

Name: Kevin F. Mahoney

 

Title: CFO

 

S-1

Credit Agreement
Signature Page

 

 

 

 

A.T. CROSS LIMITED

 

By: KEVIN F. MAHONEY

 

Name: Kevin F. Mahoney

 

Title: Director

 

S-2

Credit Agreement
Signature Page

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

By: CHRISTOPHER S. ALLEN

 

Name: Christopher S. Allen

 

Title: Senior Vice President

 

S-3

Credit Agreement
Signature Page

 

 

BANK OF AMERICA, N.A.,
as L/C Issuer and Lender

 

By: CHRISTOPHER S. ALLEN

 

Name: Christopher S. Allen

 

Title: Senior Vice President

 

S-4

Credit Agreement
Signature Page

 

 

BANK OF AMERICA, N.A.,
(LONDON BRANCH) as UK Lender

 

By: KEITH THOMAS

 

Name: Keith Thomas

 

Title: Vice President

 

S-5

Credit Agreement
Signature Page

 

 

SCHEDULE I

POST CLOSING DELIVERIES AND CONDITIONS

Each of the following items shall be performed, completed and/or delivered in a
form and substance satisfactory to Bank of America and its counsel.



1.

Completion of due diligence.



2.

Deliver of stock certificates, updated stock and stock powers in blank for each
of the following entities:





a.

A.T.X. International, Inc.





b.

Costa Del Mar Sunglasses, Inc.





c.

Cross Retail Ventures, Inc.





d.

A. T. Cross Limited (BDA/Ireland)





e.

A. T. Cross (Europe) Ltd.





f.

A. T. Cross Limited





g.

Cross Company of Japan, Ltd.





h.

A. T. Cross (Asia Pacific) Ltd



3.

Deliver Control Agreement in a form reasonably acceptable to Bank of America's
counsel for each of the following entities:





a.

A. T. CROSS Company





b.

A.T.X. International, Inc.





c.

Costa Del Mar Sunglasses, Inc.





d.

Cross Retail Ventures, Inc.



4.

Deliver and finalize all Perfection Certificates.



5.

Rectify Perfection Certificate Intellectual Property Schedules with search
results



6.

Deliver Certificate of Insurance naming Bank of America as Loss Payee.



7.

Obtain Landlord Waivers for each of the following locations:





a.

Concorde House, Concorde Street, Luton, Bedfordshire, England





b.

100 Higginson Avenue, Cumberland/Lincoln, Rhode Island





c.

123 N. Orchard Street, Bldg, 6, Ormond Beach, Florida





d.

1-41-21, Kaigan, Minato-ku, Tokyo, Japan



8.

Deliver lien searches for each of the entities set forth below. All liens must
be acceptable to Bank of America.





a.

A. T. CROSS Company





b.

A. T. Cross (Europe) Ltd.





c.

A.T.X. International, Inc.

1

 

d.

Costa Del Mar Sunglasses, Inc.





e.

Cross Retail Ventures, Inc.





f.

A. T. Cross Limited (BDA/Ireland)





g.

A. T. Cross Benelux BV





h.

A. T. Cross Limited





i.

Cross Company of Japan, Ltd.





j.

A. T. Cross Deutschland GmbH





k.

A. T. Cross (Asia Pacific) Ltd.



9.

Deliver Officer's Certificates with all attachments thereto for each of the
following entities:





a.

A. T. CROSS Company





b.

A. T. Cross (Europe) Ltd.





c.

A.T.X. International, Inc.





d.

Costa Del Mar Sunglasses, Inc.





e.

Cross Retail Ventures, Inc.





f.

A. T. Cross Limited (BDA/Ireland)





g.

A. T. Cross Benelux BV





h.

A. T. Cross Limited





i.

Cross Company of Japan, Ltd.





j.

A. T. Cross Deutschland GmbH





k.

A. T. Cross (Asia Pacific) Ltd.



10.

Deliver legal opinions of Edwards, Angell, Palmer and Dodge LLP and Cross UK
counsel that cover all matters requested by Bank of America and its counsel



11.

Deliver Officer's Solvency Certificates for each of the following entities:





a.

A. T. CROSS Company





b.

A. T. Cross (Europe) Ltd.





c.

A.T.X. International, Inc.





d.

Costa Del Mar Sunglasses, Inc.





e.

Cross Retail Ventures, Inc.





f.

A. T. Cross Limited (BDAIIreland)





g.

A. T. Cross Benelux BV





h.

A. T. Cross Limited





i.

Cross Company of Japan, Ltd.

2

 

j.

A. T. Cross Deutschland GmbH





k.

A. T. Cross (Asia Pacific) Ltd.



12.

Deliver evidence of payoff of Wachovia facility for Costa Del Mar Sunglasses,
Inc. (guaranteed by A. T. CROSS Company).



13.

Deliver long-form legal existence and good standing certificates and
certificates of foreign qualification from each principal business jurisdiction
for each of the following entities:





a.

A. T. CROSS Company





b.

A. T. Cross (Europe) Ltd.





c.

A.T.X. International, Inc.





d.

Costa Del Mar Sunglasses, Inc.





e.

Cross Retail Ventures, Inc.





f.

A. T. Cross Limited (BDA/Ireland)





g.

A. T, Cross Limited





h.

Cross Company of Japan, Ltd.





i.

A. T. Cross (Asia Pacific) Ltd.



14.

Deliver all remaining schedules required by the Credit Agreement:





a.

Schedule 5.05





b.

Schedule 5.06





c.

Schedule 5.13





d.

Schedule 5.17





e.

Schedule 7.01





f.

Schedule 7.02





g.

Schedule 7.03





h.

Schedule 10.02 (additional notice information, if required)

3



 

 

Schedule 5.05



 

Supplement to Interim Financial Statements



The interim financial statements of Borrower and its Subsidiaries delivered to
Lenders on or about even date herewith reflect all material indebtedness and
other liabilities, direct or contingent, of Borrower and its consolidated
Subsidiaries as of the date of such interim financial statements, including
liabilities for taxes, material commitments and Indebtedness.

 

Schedule 5.06



 

Litigation



 

1.

Unilever Bestfoods and CCL Custom Manufacturing, Inc. v. American Steel &
Aluminum Corporation; et al.; CCL Custom Manufacturing, Inc. v. Arkwright
Incorporated, et al.

Consolidated: C.A. No. 01 496ML. United States District Court for the District
of Rhode Island. A.T. Cross Company is names as one of approximately sixty
defendants in a contribution suit brought by the Plaintiffs relating to the J.M.
Mills Landfill site, which is part of the Peterson/Puritan Superfund site in
Cumberland, Rhode Island. These complaints allege that A.T. Cross Company is
liable under the Comprehensive Environmental Response, Compensation, and
Liability Act for contribution for past and future costs incurred at the site.
Past and future costs, excluding the required remedy, are estimated at
approximately $7 million. In the second quarter of 2005, A.T. Cross Company
received a settlement demand of approximately $600,000 from the Plaintiffs to
resolve all claims related to the current litigation. A.T. Cross Company does
not currently believe that the information provided to date supports the
Plaintiff's demand.



2.

Thomas W. Nielson v. A.T. Cross Company.

Civil Action No. 2:03CV00586CTS, U.S. District Court, District of Utah, Central
Division. This is a patent infringement/trade dress misappropriation suit
against A.T. Cross Company, in which the Plaintiff alleges that A.T. Cross
Company's ION product (covered by U.S. Patent No. 6,273,627 issued 8/14/01)
infringes Plaintiff's patent and/or was developed based upon trade secrets which
A.T. Cross Company misappropriated from Plaintiff. A hearing on A.T. Cross
Company's motion for summary judgment is scheduled for February 9, 2006. The
case was dismissed on February 1, 2006. The Plaintiff filed a Motion to
Reconsider on February 3, 2006.



3.

A.T. Cross Company v. Silvon Software, Inc.,

U.S. D.C. (District of RI) C.A. No.



06-06-T. This case alleges breach of contract, misrepresentation and breach of
warranty arising out of the sale of Silvon Software, Inc. to A.T. Cross Company
of an integrated computer software package that failed to operate as warranted
and represented.

4.

A.T. Cross Company and A.T.X. International, Inc. v. ProInnovative, Inc. and
Edward C. Leand d/b/a/ Advanced Advertising Products,

U.S.D.C. (District of RI) C.A. No. 06-



20S. This case alleges patent infringement, trade dress infringement and unfair
competition arising out of the defendants' sale of a product which is a close
copy of the ION pen sold by the plaintiffs.

Schedule 5.12(e)(i)



 

ERISA Compliance



 

As of January 1, 2005, the unfunded pension liability of the A.T. Cross Company
Pension Plan was $2,786,059.

Schedule 5.13

 

Subsidiaries and Other Equity Investments



Part (a). Subsidiaries.

Subsidiary

Type of Organization

Ownership Interest of Borrower



A.T.X. International, Inc.

Corporation

100%



Costa Del Mar Sunglasses, Inc.

Corporation

100%



 

Cross Retail Ventures, Inc.

Corporation

85%



A.T. Cross Limited ("Bermuda")

Corporation

100%



 

A.T. Cross (Benelux) B.V.

Corporation

100%



A.T. Cross (Canada) Inc.

Corporation

100%



A.T. Cross Iberia, S.L.

Corporation

100%



A.T. Cross (Europe) Ltd. ("Europe")

Corporation

Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe

A.T. Cross Limited
(U.K. entity)

Corporation

Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.

Cross Company of Japan, Ltd.

Corporation

Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.

A.T. Cross Deutschland GmbH

Corporation

Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.

A.T. Cross (Asia Pacific) Limited

Corporation

Borrower holds 100% of the equity interests in Bermuda, which holds 100% of the
equity interests in Europe, which holds 100% of the equity interests in this
Subsidiary.

A.T. Cross Writing Instruments & Accessories Company, Ltd.*

Corporation

100%

     

 

 

Part (b). Other Equity Investments.

None.

 

*This entity is still in the process of being formed.

Schedule 5.17

 

Intellectual Property Matters



 

1.

Thomas W. Nielson v. A.T. Cross Company.

Civil Action No. 2:03CV00586CTS, U.S. District Court, District of Utah, Central
Division. This is a patent infringement/trade dress misappropriation suit
against A.T. Cross Company, in which the Plaintiff alleges that A.T. Cross
Company's ION product (covered by U.S. Patent No. 6,273,627 issued 8/14/01)
infringes Plaintiff's patent and/or was developed based upon trade secrets which
A.T. Cross Company misappropriated from Plaintiff. A hearing on A.T. Cross
Company's motion for summary judgment is scheduled for February 9, 2006. The
case was dismissed on February 1, 2006. The Plaintiff filed a Motion to
Reconsider on February 3, 2006.



2.

A.T. Cross Company v. Silvon Software, Inc.,

U.S.D.C. (District of RI) C.A. No. 06-06-T. This case alleges breach of
contract, misrepresentation and breach of warranty arising out of the sale by
Silvon Software, Inc. to A.T. Cross Company of an integrated computer software
package that failed to operate as warranted and represented.



3.

A.T. Cross Company and A.T.X. International, Inc. v. ProInnovative, Inc. and
Edward C. Leand d/b/a Advanced Advertising Products,

U.S.D.C. (District of RI) C.A. No. 06-20S. This case alleges patent
infringement, trade dress infringement and unfair competition arising out of the
defendants' sale of a product which is a close copy of the ION pen sold by the
plaintiffs.



Schedule 7.01

 

Existing Liens



 

Entity

Liens



A.T. Cross Company

UCC-1 Financing Statement in favor of Hanna Paper Recycling, Inc. and filed with
the Rhode Island Secretary of State on July 18, 2005 as Instrument Number 011962
(as amended and continued from time to time)*

UCC-1 Financing Statement in favor of IBM Credit LLC and filed with the Rhode
Island Secretary of State on August 17, 2005 as Instrument Number 200502651650
(as amended and continued from time to time)

Utility Easement to Narragansett Electric Company dated January 28, 1938 and
recorded in Book 45 at Page 469, as supplemented by grant dated June 5, 1939 and
recorded in Book 46 at Pages 288 and 289

Assignment of Rights to A.T. Cross Company from Trustees of the Industrial
Foundation of Rhode Isalnd as to agreements recorded in Book 79 at Page 161 and
in Book 80 at Page 75

Option for Right of Way Easement to Blackstone Valley Electric Company recorded
in Book 110 at Page 427

Easement of Blackstone Valley Electric Company recorded in Book 110 Page 554, as
affected by Use of Right of Way Agreement recorded in Book 253 at Page 46

Easement to Blackstone Valley Electric Company recorded in Book 192 at Page 464

RIDEM-Division of Groundwater and Freshwater Wetlands permit conditions (with
Consent Agreement and Notice of Permit) recorded in Book 293 at Page 129

RIDEM-Division of Freshwater Wetlands Insignificant Alteration Permit recorded
in Book 365 at Page 8

RIDEM-Division of Freshwater Wetlands Insignificant Alteration Permit recorded
in Book 381 at Page 89

 

 

RIDEM-Division of Freshwater Wetlands Insignificant Alteration Permit recorded
in Book 431 at Page 213

Assent Agreement with Narragansett Electric Company recorded in Book 461 at Page
243

RIDEM-Office of Waste Management Limited

Order of Approval recorded in Book 746 at Page 217

Terms and conditions set forth on recorded plans

A.T.X. International, Inc.

None

Costa Del Mar Sunglasses, Inc.

None

Cross Retail Ventures, Inc.

None

A.T. Cross Limited

None

A.T. Cross (Benelux) B.V.

None

A.T. Cross (Canada) Inc.

None

A.T. Cross Iberia, S.L.

None

A.T. Cross (Europe) Ltd.

None

A.T. Cross Limited
(U.K. entity)


None

Cross Company of Japan, Ltd.


None

A.T. Cross Deutschland GmbH

None

A.T. Cross (Asia Pacific) Limited


None

A.T. Cross Writing Instruments & Accessories Company, Ltd.

None

*This Financing Statement relates to certain trash removal equipment owned by
Hanna Paper Recycling, Inc. ("Hanna") and placed on the property of A.T. Cross
Company. A.T. Cross Company is not indebted to Hanna under any lease or other
financing arrangement.

Schedule 7.02



 

Investments



None

Schedule 7.03



 

Existing Indebtedness



 A. Third Party Indebtedness:

Entity

Indebtedness

A.T. Cross Company

Obligations due and owing to IBM Credit LLC under that certain Supplement Number
D00C40333 dated as of June 15, 2005 to Term Lease Master Agreement No. DSO1594
by and between A.T. Cross Company and IBM Credit LLC. (as amended, restated or
modified from time to time)

A.T.X. International, Inc.

None

Costa Del Mar Sunglasses, Inc.

None

Cross Retail Ventures, Inc.

None

A.T. Cross Limited

None

A.T. Cross (Benelux) B.V.

None

A.T. Cross (Canada) Inc.

None

A.T. Cross Iberia, S.L.

None

A.T. Cross (Europe) Ltd.

None

A.T. Cross Limited
(U.K. entity)

None

Cross Company of Japan, Ltd.

None

A.T. Cross Deutschland GmbH

None

A.T. Cross (Asia Pacific) Limited

None

A.T. Cross Writing Instruments & Accessories Company, Ltd.

None

 

B. Inter-Company Indebtedness

:



[See spreadsheet attached hereto]



NET INTERCOMPANY ACCOUNT BALANCES
A. T. Cross Company and Subsidiaries

NOVENBER 2005

Receiving Company

Paying Company

$

& Amount

& Amount

Variance

LC

US$

LC

US$













France

UK

 

 

 

 

 

-

UK

France

 

217,170

$ 372,294

317,496

$ 372,296

(2)











UK

Benelux

 

 

 

2,026,983

$ 2,376,840

(2,376,840)

Benelux

UK

 

2,117,965

$ 2,483,526

62,234

$ 106,688

2,376,838











Benelux

France

 

1,620

$ 1,900

1,620

$ 1,899

1

France

Benelux

 

 

 



 

-











UK

Iberia

 

12

$ 21

 

 

21

Iberia

UK

 

55,255

$ 64,792

37,806

$ 64,811

(19)











UK

Germany

 

308,535

$ 528,922

2,219,762

$ 2,602,894

(2,073,972)

Germany

UK

 

2,771,862

$ 3,250,285

686,177

$ 1,176,314

2,073,971











Benelux

Hong Kong

 

2,015

$ 2,362

 

 

2,362

Hong Kong

Benelux

 

 

 

 

 

-











Iberia

Benelux

 

 

 

-

$ -

-

Benelux

Iberia

 

 

 

 

 

-











UK

Cross

 

 

 

 

 

-

Cross

UK

 

 

$ 11,425,085

6,664,577

$ 11,425,085

(0)

 

 

 

 

 

Iberia

Cross

 

-

$ -

 

 

-

Cross

Iberia

 

-

$ -

-

$ -

-

France

Cross

 

 

$ -

 

 

-

Cross

France

 

-

$ -

-

$ -

-











Germany

Cross

 

-

$ -

-

$ -

-

Cross

Germany

 

 

$ (665,176)

567,266

$ (665,176)

0











Benelux

Cross

 

-

$ -

-

$ -

-

Cross

Benelux

 

 

 

 

 

-

 

 

 

 

 

Euro HQ

Asia / Pacific

 

 

$ 28,800

 

$ 28,800

-

Asia / Pacific

Euro HQ

 

 

$ 1,000

 

$ 1,000

-











Euro HQ

Cross

 

 

 

 

 

-

Cross

Euro HQ

 

 

$ 28,800

 

$ 28,800

-











CCJ

Hong Kong

 

108,900

$ 910

 

 

910

Hong Kong

CCJ

 

182,653

$ 23,556

2,633,406

$ 22,015

1,541











CCJ

Taiwan

 

362,120

$ 3,027

108,754

$ 3,241

(214)

Taiwan

CCJ

 

100,423

$ 2,993

341,794

$ 2,857

136











CCJ

Cross

 

 

 

 

 

-

Cross

CCJ

 

 

$ 93,081

(18,500,128)

$ (154,661)

247,742











Hong Kong

Taiwan

 

212,313

$ 27,381

870,609

$ 25,944

1,437

Taiwan

Hong Kong

 

 

 

 

 

-











Hong Kong

Cross

 

293,364

$ 37,834

 

 

37,834

Cross

Hong Kong

 

 

$ 4,372,244

37,764,393

$ 4,870,360

(498,116)

Taiwan

Cross

 

 

 

 

 

-

Cross

Taiwan

 

 

$ 1,601,051

52,400,915

$ 1,561,547

39,504











Singapore

Cross

 

1,033

$ 610

 

 

610

Cross

Singapore

 

 

$ 796,375

1,462,253

$ 863,607

(67,231)











Singapore

Hong Kong

 

8,093

$ 4,780

35,420

$ 4,568

212

Hong Kong

Singapore

 

291,624

$ 37,610

65,180

$ 38,495

(885)











Australia

Cross

 

 

 

 

 

-

Cross

Australia

 

 

$ 55,672

75,662

$ 55,672

0











Hong Kong

Australia

 

 

 

 

 

-

Australia

Hong Kong

 

-

$ -

-

$ -

-











Cross

Canada

 

 

$ 1,208,722

 

 

1,208,722

Canada

Cross

 

1,240,307

$ 1,060,711

 

$ 2,269,433

(1,208,722)











Cross

Head Office

 

 

$ (17,773,795)

 

 

(17,773,795)

Head Office

Cross

 

 

$ 17,773,794

 

 

17,773,794











Head Office

Euro HQ

 

 

$ 111,743

 

$ 111,743

-

Euro HQ

Head Office

 

 

 

 

 

-











Cross

Retail Venture

 

 

$ 3,113,065

 

$ 3,113,065

-

Retail Venture

Cross

 

 

 

 

 

-











Cross

International

 

 

$ 26,113,181

 

 

26,113,181

International

Cross

 

 

$ 11,358,212

 

$ 37,471,393

(26,113,181)











Cross

Costa Del Mar

 

 

$ 1,017,976

 

$ 1,018,274

(298)

Costa Del Mar

Cross

 

 

$ (1,666)

 

$ (1,665)

(1)

TOTAL

$ 68,561,679

 

$ 68,796,139

$ (234,460)











ENTRY:





Cash

-

(75,801)

Trade Accounts Receivable

(26,832)

Intercompany Receivables

(68,561,679)

(1,244)

Inventory

123,821

(48,020)

Other Current Assets

-

-

Accounts Payable

10,664

(39,501)

Intercompany Payables

68,796,139



Accrued Expenses

-

(247,740)

Income Taxes Payable





Net Sales





568,089

Cost of Goods Sold

(436,522)

116,173

SG&A - selling

67,577



Foreign Exchange





______









10,664









======

 

SCHEDULE 10.02



ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

Borrower:

A.T. Cross Company
One Albion Road
Lincoln, Rhode Island 02865
Attention: Kevin F. Mahoney, CFO
Telephone: 401-333-1200
Telecopier: 401-334-2861
Electronic Mail: kmahoney@cross.com
Website Address: www.cross.com

with a copy to

:



A.T. Cross Company
One Albion Road
Lincoln, Rhode Island 02865
Attention: Office of General Counsel
Telephone: 01-333-1200
Telecopier: 401-333-3912

ADMINISTRATIVE AGENT:

Administrative Agent's Office


Bank of America, N.A.
100 Federal Street
Mail Code: MA5-100-07-06
Boston, Massachusetts 02110
Attention: Christopher S. Allen
Telephone: 617-434-2493
Telecopier: 617-434-1279
Electronic Mail: christoper.s.allen@bankofamerica.com
Account No.:
Ref:_________________________
ABA# 111000012




L/C ISSUER:

Bank of America, N.A.
100 Federal Street
Mail Code: MA5-100-07-06
Boston, Massachusetts 02110
Attention: Christopher S. Allen
Telephone: 617-434-2493
Telecopier: 617-434-1279

 

 

 

1

Electronic Mail: christoper.s.allen@bankofamerica.com

UK LENDER:

Bank of America, N.A.
5 Canada Square
London, E14 5AQ, United Kingdom
Attention: Keith Thomas
Telephone: + 44 (0) 20 7174 5834
Telecopier: + 44 (0) 20 7174 6436
Electronic Mail: keith.thomas@bankofamerica.com
Account No.:
Ref: ____________________
ABA# 111000012

 

EXHIBIT A-1



FORM OF COMMITTED LOAN NOTICE



Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December __,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among A. T. Cross Company, a Rhode Island
corporation (the "Borrower"), A. T. Cross (UK) Ltd., a corporation organized
under the laws of England and Wales ("Cross UK"), the Lenders from time to time
party thereto, Bank of America, N.A. as Administrative Agent and L/C Issuer, and
Bank of America, N.A. (London Branch) as UK Lender.

The undersigned hereby requests (select one):

___ A Borrowing of Committed Loans

___A conversion or continuation of Loans



1. On __________________________ (a Business Day).

2. In the amount of $____________________

3. Comprised of __________________________[Type of Committed Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of ________ months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

A. T. CROSS COMPANY

By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

A -1

Form of Committed Loan Notice



 

EXHIBIT A-2



FORM OF EUROCURRENCY LOAN NOTICE



Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December __,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among A. T. Cross Company, a Rhode Island
corporation (the "Borrower"), A. T. Cross (UK) Ltd., a corporation organized
under the laws of England and Wales ("Cross UK"), the Lenders from time to time
party thereto, Bank of America, N.A. as Administrative Agent and L/C Issuer, and
Bank of America, N.A. (London Branch) as UK Lender.

The undersigned hereby requests (select one):

___ A Borrowing of Committed Loans

___A conversion or continuation of Loans

1. On ____________________________ (a Business Day).

2. In the amount of $_____________________.

3. With an Interest Period of ________ months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

A. T. CROSS (UK) LTD.

By: _________________________________

Name: ______________________________

Title: _______________________________

 

 

A -2

Form of Eurocurrency Loan Notice



 

EXHIBIT D



FORM OF NOTE



FOR VALUE RECEIVED, A. T. Cross Company, a Rhode Island corporation (the
"Borrower"), hereby promises to pay to Bank of America, N.A. or registered
assigns (the "Lender"), and for all Eurocurrency Loans evidenced by this Note,
the Borrower and A. T. Cross (UK) Ltd., a corporation organized under the laws
of England and Wales (the "UK Borrower"), jointly and severally, promise to pay
to the Lender, in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower or to the UK Borrower under that certain Credit
Agreement, dated as of December __, 2005 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among the Borrower, the UK Borrower, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and L/C Issuer, and Bank
of America, N.A. (London Branch) as UK Lender.



The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan, and the Borrower and the UK Borrower, jointly
and severally, promise to pay interest on the unpaid principal amount of each
Eurocurrency Loan from the date of such Eurocurrency Loan, until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent's Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.



This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and the Security Documents. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender or the UK Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
or the UK Lender may also attach schedules to this Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower and the UK Borrower, each for itself, its successors and assigns,
hereby waives diligence, presentment, protest and demand and notice of protest,
demand, dishonor and non-payment of this Note.

 

 

D -1

Form of Note



 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.

A T. CROSS COMPANY

By: ___________________________________
Name: _________________________________
Title:___________________________________.

 

A T. CROSS (UK) LTD.

By: ___________________________________
Name: _________________________________
Title: __________________________________

 

 

D -2

Form of Note



 

LOANS

AND PAYMENTS WITH RESPECT THERETO





Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

_________

 

 

D -3

Form of Note



 

 

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE



Financial Statement Date: ,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 22,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among A. T. Cross Company, a Rhode Island
corporation (the "Borrower"), A. T. Cross Ltd., a corporation organized under
the laws of England and Wales (Registration No. 1410574) ("Cross UK"), the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and L/C Issuer, and Bank of America, N.A. (London Branch)
as UK Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Vice President, Finance and Chief Financial Officer of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

E -1



Form of Compliance Certificate



 

 

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and to the best knowledge of the
undersigned during such fiscal period, the Borrower performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

6. The Borrower hereby represents and warrants that the Consolidated Leverage
Ratio for the fiscal quarter ended _____________ is ________ and the Applicable
Margin under the Agreement for the period is: Level ___ [insert Level I, II, III
or IV as applicable]

IN WITNESS WHEREOF,

the undersigned has executed this Certificate as of
, .



A. T. CROSS COMPANY

By:

Name:

Title:

 

 

E -2



Form of Compliance Certificate



 

 

For the Quarter/Year ended ___________________("Statement Date")

SCHEDULE 2


to the Compliance Certificate
($ in 000's)



I. Section 7.11(a) - Consolidated Tangible Net Worth.



A.

Actual Consolidated Tangible Net Worth at Statement Date:

   

1.

Shareholders' Equity:

$___________

 

2.

Intangible Assets:

$___________

 

3.

Consolidated Tangible Net Worth (Line I.A1 less Line I.A.2):

$___________

B.

50% of Consolidated Net Income for each full fiscal quarter ending after
December 31, 2005 (no reduction for losses):

$___________

C.

50% of increases in Shareholders' Equity after date of Agreement from issuance
and sale of Equity Interests (including from conversion of debt securities):

 

$___________

D.

Minimum required Consolidated Tangible Net Worth
(Lines I.B + I.C plus $______________):

$___________

E.

Excess (deficient) for covenant compliance (Line I.A - I.D):

$___________

       



II. Section 7.11 (b) - Consolidated Debt Service Ratio.



A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
("Subject Period"):

   

1.

Consolidated Net Income for Subject Period:

$___________

 

2.

Consolidated Interest Charges for Subject Period:

$___________

 

3.

Provision for income taxes for Subject Period:

$___________

 

4.

Depreciation expenses for Subject Period:

$___________

 

5.

Amortization expenses for Subject Period:

$___________

 

6.

Extraordinary losses:

$___________

 

7.

Restructuring charges or expenses:

$___________

 

8.

Non-cash expenses associated with LIFO treatment of Inventory:

$___________

 

9.

Non-cash charges related to compensation expense:

$___________



 

E -3

Form of Compliance Certificate





 

10.

Extraordinary gains to the extent:

$___________

 

11.

Non-cash items increasing Consolidated Net Income:

$___________

 

12.

Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 +7 + 8 + 9 - 10 - 11):

$___________

B.

Income taxes paid in cash:

$___________

C.

Cash dividends or distributions:

$___________

D.

Capital Expenditures:

$___________

E.

Consolidated Interest Charges for Subject Period:

$___________

F.

Principal of Indebtedness paid during Subject Period:

$___________

G.

Consolidated Interest Coverage Ratio (Line II.A.12 - Line II.B.- Line II.C -
Line II.D) ¸ (Line II.E + Line II.F):

$___________

Minimum required: 1.50 to 1.00

 



III. Section 7.11 (c) - Consolidated Leverage Ratio.



A.

Consolidated Funded Indebtedness at Statement Date:

$___________

B.

Consolidated EBITDA for Subject Period (Line II.A.12 above): $_______

 

C.

Consolidated Leverage Ratio (Line III.A ¸ Line III.B):

________ to 1

Maximum permitted: 2.50 to 1.00

 



IV. Section 7.12 - Capital Expenditures.



A.

Capital expenditures made during fiscal year to date:

$___________

B.

Capital expenditures that could have made during prior fiscal year but which
were not made:

$___________

C.

Maximum permitted capital expenditures
($7,000,000.00 + Line IV.B.):

$___________

D.

Excess (deficient) for covenant compliance (Line IV.C - IV.A), provided Line
IV.E is < $1,000,000:

$___________

E.

Capital expenditures made for any asset or assets which are or will be located
outside of the United States

$___________

F.

Capital expenditures made for assets for China

$___________



 

E -4

Form of Compliance Certificate



 

 

For the Quarter/Year ended ___________________("Statement Date")

SCHEDULE 3


to the Compliance Certificate
($ in 000's)



Consolidated EBITDA


(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)



Consolidated
EBITDA

Quarter
Ended
__________

Quarter
Ended
__________

Quarter
Ended
__________

Quarter
Ended
__________

Twelve
Months
Ended
__________

Consolidated
Net Income











+ Consolidated Interest Charges

         

+ income taxes

         

+non cash expenses related to inventory

         

+income taxes paid under 956

         

+ depreciation expense

         

+ amortization expense

         

+ extraordinary losses

         

+ restructuring charges or expenses (up to $1,000,000 from 12/31/05 and up to
$2,000,000 for 12/31/05)

         

+ non-cash expenses associated with the LIFO treatment of Inventory

         



E -5

Form of Compliance Certificate



 

 

+ non-cash charges related to compensation expense

         

- extraordinary gain

         

- non-cash items increasing Consolidated Net Income

         

= Consolidated EBITDA

         

 

E -6

Form of Compliance Certificate



 

 

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.



For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor: ______________________________

2. Assignee: ______________________________ [and is an
Affiliate/Approved Fund of [identify Lender]]

3. Borrower(s): A. T. Cross Company, a Rhode Island corporation
A. T. Cross (UK) Ltd., a corporation organized under the laws of England and
Wales

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of December __, 2005, among the
Borrower, A. T. Cross (UK) Ltd., the Lenders from time to time party thereto,
Bank of



 

F -1

Form of Assignment and Assumption



 

 

America, N.A., as Administrative Agent and L/C Issuer, and Bank of America, N.A.
(London Branch) as UK Lender.

 

 

6. Assigned Interest:

 

 

 

Facility Assigned

Aggregate
Amount of
Commitment/Loans
for all Lenders*



Amount of
Commitment/Loans
Assigned*



Percentage
Assigned of
Commitment/Loans



 

 

CUSIP Number

         

_____________

$________________

$________________

______________%

 

_____________

$________________

$________________

______________%

 

_____________

$________________

$________________

______________%

 

[7. Trade Date: __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR


[NAME OF ASSIGNOR]




By: _____________________________
Title:

ASSIGNEE


[NAME OF ASSIGNEE]




By: _____________________________
Title:

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By: _________________________________
Title:

[Consented to:]

By: _________________________________
Title:

 

F -2

Form of Assignment and Assumption



 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION



[___________________]



STANDARD TERMS AND CONDITIONS FOR



ASSIGNMENT AND ASSUMPTION



1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.



1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



 

F -3

Form of Assignment and Assumption



 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of The Commonwealth of
Massachusetts.



 

F -4

Form of Assignment and Assumption



 

 

EXHIBIT G


CH&S DRAFT 12/16/05



GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, (this "Agreement") is made as of the ___ day of
December, 2005, by _______________, _______________ ("Guarantor"), to Bank of
America, N.A. as Administrative Agent (the "Agent") under the Credit Agreement
dated as of the date hereof (as amended and restated by and through the date
hereof and as may be further amended, restated, modified and/or supplemented
from time to time, the "Credit Agreement"). Capitalized terms used in this
Agreement and not otherwise defined shall have the same meanings herein as in
the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Guarantor owns one hundred percent (100%) of the outstanding capital
stock of ______________ (the "Company"); and

WHEREAS, Guarantor and the Agent and other Lenders from time to time party
thereto, have entered into the Credit Agreement, pursuant to which the Lenders
have agreed, subject to the terms and conditions set forth therein, to make
advances and term loans to the Borrower (collectively, the "Loans");

WHEREAS, the obligations of the Lender to enter into the Credit Agreement, and
the obligations of the Lender to make the Loans, are subject to the condition,
among others, that Guarantor execute and deliver this Agreement;

NOW, THEREFORE, in consideration of the willingness of the Lender to make the
Loans to the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by Guarantor, Guarantor
hereby agrees as follows:

1. Guaranteed Obligations; Limitation.

(a) Guarantor does hereby irrevocably, unconditionally guarantee, as primary
obligor and not merely as surety, the due and punctual payment and performance
by the Borrower of the following obligations to the Lenders (individually, a
"Guaranteed Obligation" and collectively the "Guaranteed Obligations"):

(i) principal of and premium, if any, and interest on the Loans (including,
without limitation, the payment of interest, and other amounts that would accrue
and become due but for the filing of a petition in bankruptcy or the operation
of the automatic stay under Section 362(a) of Title 11 of the United States
Code, as amended (the "Bankruptcy Code")); and

(ii) any and all other Obligations, and any and all other obligations of the
Borrower to the Agent and the Lenders under the Credit Agreement or the other
Loan Documents, all as amended from time to time and whether executed on or
after the date hereof, whether for principal, interest, fees, premiums,
expenses, indemnification or otherwise.

4023816v2

 

 

2. Payment Under Guaranty. Upon failure by the Borrower punctually to pay or
perform any Guaranteed Obligation when due (whether at maturity, at a date fixed
for any payment or prepayment thereof or upon acceleration or otherwise), after
the expiration of any applicable grace period, the Agent may make written demand
upon Guarantor for the full payment and/or performance of the Guaranteed
Obligations, and Guarantor binds and obliges itself to make such payment or
performance forthwith upon such demand.

GUARANTOR ACKNOWLEDGES THAT ALL GUARANTEED OBLIGATIONS SHALL, TO THE FULLEST
EXTENT PERMISSIBLE UNDER ANY LAW NOW OR HEREAFTER APPLICABLE HERETO, BE
CONCLUSIVELY PRESUMED TO HAVE BEEN CREATED IN RELIANCE ON THIS AGREEMENT.

3. Waiver of Demands, Notices, Diligence, etc. Guarantor hereby assents to all
of the terms and conditions of the Guaranteed Obligations and waives, to the
extent permitted by applicable law:

(a) each of:

(i) demand for the payment of the principal of any Guaranteed Obligation or of
any claim for interest or any part thereof (other than the demand provided for
in Section 2 hereof);

(ii) notice of (A) the occurrence of a default or an event of default and
(B) any forbearance or waiver by the Lenders of any Guaranteed Obligation;

(iii) protest of the nonpayment of the principal of any Guaranteed Obligation or
of any claim for interest or any part thereof;

(iv) notice of presentment, demand (other than the demand provided for in
Section 2 hereof) and protest;

(v) notice of any indulgences or extensions granted to the Borrower or any
successor to the Borrower or any person or party which shall have assumed the
obligations of the Borrower;

(vi) any requirement of diligence or promptness on the part of the Lenders in
the enforcement of any of its rights under the provisions of any Guaranteed
Obligation or this Agreement;

(vii) any enforcement of any Guaranteed Obligation;

(viii) any right which Guarantor might have to require the Agent or the Lenders
to marshall or proceed against any other guarantor of the Guaranteed Obligations
or to realize on any Collateral therefor; and

(ix) any and all notices of every kind and description which may be required to
be given by any statute or rule of law in any jurisdiction;

2

4023816v2

 

 

(b) all rights and benefits under any applicable law purporting to reduce
Guarantor's obligations in proportion to the obligation of the principal or
providing that the obligation of a surety or guarantor must neither be larger
nor in any other respect more burdensome than that of the principal;

(c) the benefit of any statute of limitations affecting the Guaranteed
Obligations or Guarantor's liabilities hereunder or under any other law now or
hereafter applicable hereto;

(d) any rights, defenses and other benefits that Guarantor may have by reason of
(i) any failure of the Agent to hold a commercially reasonable public or private
foreclosure sale or to otherwise comply with applicable law in connection with a
disposition of any collateral for the Guaranteed Obligations; (ii) any election
of remedies made by the Lender under the Uniform Commercial Code, as adopted in
Massachusetts or in any other state in which Collateral may be located or whose
laws are otherwise deemed to govern the terms of this Guaranty Agreement; or
(iii) any protection afforded pursuant to the antideficiency or similar other
laws of Massachusetts, any other state in which Collateral may be located or any
other state limiting or discharging the Borrower's indebtedness or purporting to
limit the amount of any deficiency judgment; and

(e) any rights, defenses, claims or benefits waived in Section 4 hereof.

The waivers and other provisions set forth in this Section 3 and in Section 4
shall be effective notwithstanding the fact that the Borrower ceases to exist by
reason of its liquidation, merger, consolidation voluntary or involuntary
dissolution or otherwise.

4. Obligations of Guarantor Unconditional; Continuing and Irrevocable Guaranty.

(a) All payments hereunder shall be made free and clear of any and all
deductions, withholdings or setoffs, including any and all deductions,
withholdings or setoffs on account of taxes. The liability of Guarantor
hereunder is independent of and not in consideration of or contingent upon the
liability of the Company to the Lenders and a separate action or actions may be
brought and prosecuted against Guarantor, whether or not any action is brought
or prosecuted against the Company and regardless of whether the Company is
joined in any such action or actions. This Agreement shall be construed as a
continuing, absolute and unconditional guaranty of payment (and not merely of
collection) without regard to:

(i) the legality, validity or enforceability of the Credit Agreement or any
other Loan Document or any of the other Guaranteed Obligations, any lien of the
Agent on any item of Collateral or any other guaranty;

(ii) any defense (other than payment), deduction (including deductions for
taxes), withholding, setoff or counterclaim that may now or at any time
hereafter be available to the Company, Guarantor or other obligor against, and
any right of setoff at any time held by, the Agent or the Lenders;

(iii) any claim arising out of or relating to any amendment (including
amendments which increase the amount of Loans made or available to the

3

4023816v2

 

 

Borrower thereunder), extension or other modification of the Credit Agreement or
any other Loan Document consented to by the Lender, and Guarantor acknowledges
and agrees that the Lender shall be entitled to amend, extend, forbear under,
waive any Default or Event of Default or take any other action deemed advisable
in the sole discretion of the Lender with respect to the Credit Agreement and
the other Loan Documents; or

(iv) any other circumstance whatsoever, legal or equitable, (with or without
notice to or knowledge of Guarantor), whether or not similar to any of the
foregoing, that constitutes, or might be construed to constitute, an equitable
or legal discharge of or defense to payment available to the Borrower, Guarantor
or other obligor under the Credit Agreement or other Loan Documents or under
applicable law, including the Bankruptcy Code, or in any other instance.

Any payment or other circumstance that operates to toll any statute of
limitations applicable to any Guaranteed Obligations shall also operate to toll
the statute of limitations applicable to Guarantor. The obligations of Guarantor
under this Agreement shall not be affected by any action taken under any
Guaranteed Obligation in the exercise of any right or remedy therein conferred,
or by any failure or omission on the part of the Agent to enforce any right
given thereunder or hereunder or any remedy conferred thereby or hereby, or by
any release of any security or any other guaranty at any time existing for the
benefit of any Guaranteed Obligation, or by the merger or consolidation of the
Borrower, or by the sale, lease or transfer by the Borrower to any person of any
or all of its properties.

(b) This is a continuing guaranty of the Guaranteed Obligations and may not be
revoked and shall not otherwise terminate until the date on which the Guaranteed
Obligations have been paid and performed in full in cash, and the obligations of
the Lenders to make Loans under the Credit Agreement shall have terminated.

5. Subordination of Claims of Guarantor; Waiver of Subrogation and Certain Other
Rights. Any claims against the Guarantor or any other guarantor under the Credit
Agreement or any other Person from time to time party to the Credit Agreement as
"Borrower" or "Guarantor" (collectively, the "Loan Parties" and each a "Loan
Party") to which Guarantor may be or become entitled (including, without
limitation, claims by subrogation or otherwise by reason of any payment or
performance by Guarantor in satisfaction and discharge, in whole or in part, of
its obligations under this Agreement) shall be and hereby are made subject and
subordinate to the prior payment in full in cash or performance in full of the
Guaranteed Obligations. WITHOUT LIMITING THE FOREGOING, GUARANTOR WAIVES ANY AND
ALL RIGHTS OF SUBROGATION, INDEMNITY, CONTRIBUTION OR REIMBURSEMENT, AND ANY AND
ALL BENEFITS OF AND RIGHT TO ENFORCE ANY POWER, RIGHT OR REMEDY THAT THE LENDER
MAY NOW OR HEREAFTER HAVE IN RESPECT OF THE GUARANTEED OBLIGATIONS AGAINST THE
BORROWER, GUARANTOR OR ANY OTHER LOAN PARTY OR OTHER OBLIGOR, ANY AND ALL
BENEFITS OF AND RIGHTS TO PARTICIPATE IN ANY COLLATERAL, NOW OR HEREAFTER HELD
BY THE LENDER, AND ANY AND ALL OTHER RIGHTS AND CLAIMS (AS DEFINED IN THE
BANKRUPTCY CODE) GUARANTOR MAY HAVE AGAINST THE LENDER, THE BORROWER, ANY OTHER
LOAN PARTY OR ANY OTHER OBLIGOR, UNDER

 

4

4023816v2

 

 

APPLICABLE LAW OR OTHERWISE, AT LAW OR IN EQUITY, BY REASON OF ANY PAYMENT
HEREUNDER OR OTHERWISE, UNLESS AND UNTIL THE GUARANTEED OBLIGATIONS SHALL HAVE
BEEN INDEFEASIBLY PAID IN FULL IN CASH. Without limitation of the foregoing,
Guarantor shall exercise no voting rights, shall file no claim, shall waive any
election pursuant to Section 1111(b) of the Bankruptcy Code and shall not
participate or appear in any bankruptcy or insolvency case involving the
Borrower with respect to the Guaranteed Obligations unless and until all the
Guaranteed Obligations shall have been in full in cash in cash. If,
notwithstanding the foregoing, any amount shall be paid to Guarantor on account
of any such rights at any time, such amount shall be held in trust for the
benefit of the Lenders and shall forthwith be paid to the Agent to be held as
collateral for or credited and applied in reduction of the Guaranteed
Obligations in accordance with the terms of the Credit Agreement.

6. Representations and Warranties of Guarantor

. In order to induce the Lenders to enter into the Credit Agreement and to
induce the Lenders to make the Loans to the Borrower thereunder, Guarantor
represents and warrants that:



(a) This Agreement constitutes the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforceability of creditors' rights generally.

(b) Guarantor hereby acknowledges that it has reviewed and caused its counsel to
review copies of, and is fully familiar with, this Agreement, the Credit
Agreement, the other Security Documents and each of the other Loan Documents
executed and delivered by the Borrower and the other Loan Parties. Guarantor
warrants and agrees that each representation, warranty and waiver set forth in
this Agreement is made with Guarantor having full knowledge of its significance
and consequences and after having consulted with counsel of its own choosing and
that, under the circumstances, each such waiver is in the best interest of
Guarantor in furtherance of its business plan, is reasonable and should not be
found contrary to public policy or law.

Guarantor acknowledges and agrees that any breach of any representation,
warranty or covenant of Guarantor in this Agreement may constitute an Event of
Default under the Credit Agreement and under each of the other Loan Documents.

7. Set-off. In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default, the Agent is hereby authorized,
to the extent not prohibited by applicable law, without prior notice to
Guarantor or to any other Person, any such notice being expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other indebtedness at any time held or owing by the Lender to or for the
credit or the account of Guarantor, against and on account of the obligations
and liabilities of Guarantor to the Agent under this Agreement then due and
payable, irrespective of whether the Lender shall have made any demand
hereunder. The Agent agrees to promptly notify Guarantor after any such set off
and application, provided, however, that the failure to give such notice shall
not affect the validity of such set off and application.

5

4023816v2

 

 

8. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time any amount received by the
Lenders in respect of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned by the Lender upon the insolvency, bankruptcy,
dissolution (voluntary or involuntary), liquidation or reorganization of the
Borrower, Guarantor, or upon the appointment of an intervenor or conservator of,
or trustee or similar official for, the Borrower, Guarantor or any other Loan
Party or any substantial part of any of their respective properties, or
otherwise, all as though said payments had not been made.

9. Notices. All notices and other communications to Guarantor or the Agent
hereunder shall be in writing and shall be personally delivered or mailed by
telegraphic, telex or facsimile transmission, reputable overnight courier or
first class mail, postage prepaid, as follows:

(a) If to the Agent:

Bank of America, N.A.
_________________
Boston, Massachusetts 02110
Attention: Christopher S. Allen
Title: Senior Vice President
Facsimile No. (617) 434-1297


with a copy to:

James R. Kane, Esq.
Choate, Hall & Stewart LLP
Two International Place
Boston, Massachusetts 02110
Facsimile No.: 617-248-4000


(b) If to Guarantor:

______________________
______________________
______________________
______________________
______________________
Attn: ____________________
Facsimile No.: ____________


or to such other address or addresses as the party to whom such notice is
directed may have designated in writing to the other parties hereto. A notice
shall be deemed to have been duly given and made and to have become effective
(i) if delivered by hand, overnight courier or facsimile to a responsible
officer of the party to which it is directed, at the time of the receipt thereof
by such officer or the sending of such facsimile and (ii) if sent by registered
or certified first-class mail, postage prepaid, on the third Business Day
following the mailing thereof.

 

6

4023816v2

 

 

10. Miscellaneous; Successors; Counterparts; Severability.

(a) This Agreement shall inure to the benefit of and be binding upon the Agent,
the Lenders and Guarantor and their respective successors and assigns, and the
term "Lender" shall be deemed to include any other holder or holders of any of
the Guaranteed Obligations. In case any provision in this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be an
original, but all of which together shall constitute one instrument. References
herein to this "Agreement" shall be deemed references to this Agreement as
amended, modified and/or supplemented from time to time.

(b) All covenants under this Agreement shall be given independent effect so that
if a particular action or condition is not permitted by any such covenant, the
fact that it would be permitted by another covenant, by any exception thereto,
or otherwise within the limitations thereof, shall not avoid the occurrence of a
Default or Event of Default if such action is taken or such condition exists.

(c) None of the parties to this Agreement shall be deemed to be the drafter of
this Agreement, and this Agreement shall not be interpreted in favor of or
against any party hereto on such basis.

(d) No claim shall be made by Guarantor against the Lenders or the Affiliates,
directors, officers, employees or agents of the Lenders for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or under any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and Guarantor waives, releases and agrees not
to sue upon any claim for any such damages.

11. Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT, INCLUDING
THE VALIDITY HEREOF AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER,
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS. GUARANTOR, TO THE EXTENT THAT IT MAY LAWFULLY DO
SO, HEREBY CONSENTS TO THE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MASSACHUSETTS, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL
MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF ANY OF ITS OBLIGATIONS HEREUNDER OR WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE AS TO VENUE IN ANY SUCH COURTS. GUARANTOR FURTHER AGREES
THAT A SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY OF SUCH
COURTS SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED
PERSONALLY OR BY CERTIFIED MAIL TO IT AT ITS ADDRESS AS PROVIDED IN SECTION 9
HEREOF OR

 

7

4023816v2

 

 

AS OTHERWISE PROVIDED UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.
GUARANTOR IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR
OTHER PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT OF ITS OBLIGATIONS
HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.



 

8

4023816v2

 

 

IN WITNESS WHEREOF, the parties have executed this Guaranty Agreement as a
sealed instrument as of the date first above written.

[_____________________]

By:_______________________________

Title



 

9

4023816v2

 